--------------------------------------------------------------------------------

                                                                                     
EXECUTION VERSION


AMENDMENT AGREEMENT dated as of July 3, 2007 (this “Amendment Agreement”), in
respect of the CREDIT AGREEMENT (the “Parent Credit Agreement”) dated as of
March 19, 2007, among FREEPORT-MCMORAN COPPER & GOLD INC., a Delaware
corporation (the “Borrower”), the Lenders party thereto, the Issuing Banks party
thereto, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent and as
Collateral Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
Syndication Agent.
 
The Borrower has requested that the Parent Credit Agreement be amended and
restated as set forth in Section 4 below and the parties hereto are willing so
to amend the Parent Credit Agreement.
 
In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:
 
SECTION 1.  Defined Terms. (a) As used in this Amendment Agreement, the
following terms have the meanings specified below:
 
“Amendment Effective Date” shall have the meaning assigned to such term in
Section 2.
 
“Pre-Restatement Parent Credit Agreement” shall mean the Parent Credit Agreement
immediately before its amendment and restatement in accordance with Section
4(a).
 
“Restated Parent Credit Agreement” shall mean the Parent Credit Agreement, as
amended and restated in accordance with Section 4(a).
 
(b) From and after the Amendment Effective Date, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Restated Parent Credit Agreement, shall, unless the
context otherwise requires, refer to the Parent Credit Agreement as amended and
restated in the form of the Restated Parent Credit Agreement, and the term
“Parent Credit Agreement”, as used in the Loan Documents, shall mean the
Restated Parent Credit Agreement.  Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Restated Parent Credit
Agreement or, if not defined therein, the Pre-Restatement Parent Credit
Agreement.
 
SECTION 2.  Conditions to Effectiveness.  The transactions provided for in
Section 3 and 4 hereof and the obligations of the Lenders to make Loans and
issue Letters of Credit under the Restated Parent Credit Agreement shall become
effective on the date (the “Amendment Effective Date”) on which all the
conditions specified in Section 4.01 of the Restated Parent Credit Agreement are
satisfied (or waived in accordance with Section 9.02 of the Restated Parent
Credit Agreement).

 

--------------------------------------------------------------------------------


 
SECTION 3.  Amendment Effective Date Transactions. On the Amendment Effective
Date, immediately preceding the effectiveness of the amendment and restatement
provided for in Section 4, each of the parties hereto irrevocably agrees that
each of the following shall occur without any additional conditions or actions
of any party hereto:
 
(i)  The Borrower shall deposit with the Administrative Agent an amount equal to
the excess of (A) the aggregate principal amount of the Tranche B Term Loans
outstanding on the Amendment Effective Date and all other amounts required to be
paid by the Borrower in satisfaction of Section 4.01(e) and (f) of the Restated
Parent Credit Agreement over (B) the aggregate amount of the Tranche A
Commitments (such excess, the “Deposit”).
 
(ii)  Each Tranche A Lender shall make a loan to the Borrower in a principal
amount not exceeding its Tranche A Commitment                       .  The
proceeds of such loans shall be payable to the Administrative Agent.     The
provisions of Section 2.04 of the Restated Parent Credit Agreement shall apply
to the making of such loans on the same basis as Borrowings.
 
(iii)  The Borrower irrevocably directs the Administrative Agent to, and the
Administrative Agent shall, apply the proceeds of the loans referred to in
clause (ii) and the Deposit to prepay in full the Tranche B Term Loans and to
make the other payments required to be paid by the Borrower in satisfaction of
Section 4.01(e) and (f) of the Restated Parent Credit Agreement.
 
SECTION 4.  Amendment and Restatement; Borrowings on Amendment Effective
Date.  (a)  Each of the parties hereto irrevocably agrees that on the Amendment
Effective Date, immediately after the effectiveness of the transactions
described in Section 3, without the satisfaction of any additional conditions or
any further actions of any party hereto the Parent Credit Agreement (including
the Schedules and Exhibits thereto) shall be amended and restated to read as set
forth in Exhibit A attached hereto (including the Schedules and Exhibits
attached to such Exhibit A).
 
(b) Notwithstanding any provision of this Amendment Agreement, the provisions of
Sections 2.11 through 2.16 and 9.03 of the Pre-Restatement Parent Credit
Agreement, as in effect immediately prior to the Amendment Effective Date, will
continue to be effective as to all matters arising out of or in any way related
to facts or events existing or occurring prior to the Amendment Effective Date
for the benefit of the Lenders, including each Lender under the Pre-Restatement
Parent Credit Agreement that will not be a Lender under the Restated Parent
Credit Agreement.
 
(c) Upon the effectiveness of the amendment and restatement of the Parent Credit
Agreement under Section 4(a), each loan made under Section 3 above shall be
deemed for all purposes under the Restated Parent Credit Agreement to be a
Tranche A Term Loan made pursuant to Section 2.01(a) of the Restated Parent
Credit Agreement.
 
2

--------------------------------------------------------------------------------


 
SECTION 5.  Continuing Security.  The Borrower and each Loan Party confirms that
(i) its Guarantee of the Obligations under the Collateral Agreement and, except
with respect to the pledge of the PTII Shares, the security interests granted by
it under the Security Documents and in existence immediately prior to the
Amendment Effective Date shall continue in full force and effect on the terms of
the respective Security Documents and (ii) on the Amendment Effective Date the
Obligations under the Restated Parent Credit Agreement shall constitute “Loan
Group Document Obligations” under the Collateral Agreement and “secured
obligations” (however defined) under the other Security Documents.  Each party
hereto confirms that the intention of the parties is that the Parent Credit
Agreement shall not terminate on the Amendment Effective Date and shall continue
in full force and effect as amended and restated hereby.
 
SECTION 6.  Further Actions.  The Administrative Agent is hereby authorized and
directed to enter into such Loan Documents and to take such other actions as may
be required to give effect to the transactions contemplated hereby.
 
SECTION 7.  Applicable Law.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 8.  Counterparts.  This Amendment Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract.  Delivery of an executed
counterpart of a signature page of this Amendment Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Amendment
Agreement.  This Amendment Agreement shall constitute a “Loan Document” for all
purposes of the Restated Parent Credit Agreement and the other Loan Documents.
 
SECTION 9.  Expenses.  The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred by it in connection with this
Amendment Agreement, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP and other counsel for the Administrative Agent.
 
SECTION 10.  Headings.  The headings of this Amendment Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
 

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.
 
PARTIES TO THE PARENT CREDIT AGREEMENT AND COLLATERAL AGREEMENT
 
FREEPORT-MCMORAN COPPER & GOLD INC.,
 
by  ______________________________
 
Name:
 
Title:



 
AMENDMENT AGREEMENT

          


--------------------------------------------------------------------------------


 
JPMORGAN CHASE BANK, N.A.,
individually, as Administrative Agent,
Collateral Agent, Issuing Bank
and Swingline Lender,
by _____________________________________
                                                                  Name:
FFFFFName:
                                                                                                                             
Title:
 



 
AMENDMENT  AGREEMENT

      


--------------------------------------------------------------------------------



PARTIES TO THE COLLATERAL AGREEMENT (AND NOT PARTY TO THE PARENT CREDIT
AGREEMENT)




FREEPORT-MCMORAN COPPER & GOLD INVESTMENT CO., S.A.
FREEPORT-MCMORAN SPAIN INC.
INTERNATIONAL SUPPORT INC.
FCX INVESTMENT LLC




By:________________________________
Name:   Kathleen L. Quirk
Title:     Treasurer




FREEPORT RESEARCH AND ENGINEERING COMPANY
INTERNATIONAL PURVEYORS INC.




By:________________________________
Name    Bryan D. Weiser
Title:     Treasurer




INTERNATIONAL AIR CAPITAL INC.




By:________________________________
Name:     Kathleen L. Quirk
Title:       Senior Vice President and Treasurer




PHELPS DODGE CORPORATION




By:________________________________
Name:       S. David Colton
Title:         Senior Vice President





        AMENDMENT AGREEMENT


--------------------------------------------------------------------------------



CHINO ACQUISITION INC.
CLIMAX MOLYBDENUM COMPANY
CYPRUS AMAX MINERALS COMPANY
CYPRUS CLIMAX METALS COMPANY
CYPRUS EL ABRA CORPORATION
CYPRUS METALS COMPANY
PD CANDELARIA, INC.
PD CHILE HOLDING COMPANY LIMITADA
PD CHILE INVESTMENTS, LLC
PD OJOS DEL SALADO, INC.
PHELPS DODGE BAGDAD, INC.
PHELPS DODGE CHICAGO ROD, INC.
PHELPS DODGE CHINO, INC.
PHELPS DODGE EXPLORATION CORPORATION
PHELPS DODGE INDUSTRIES, INC.
PHELPS DODGE MIAMI, INC.
PHELPS DODGE REFINING CORPORATION
PHELPS DODGE SAFFORD, INC.
PHELPS DODGE SALES COMPANY, INCORPORATED
PHELPS DODGE SIERRITA, INC.
PHELPS DODGE TYRONE, INC.




By:________________________________
Name:    S. David Colton
Title:      Senior Vice President




CLIMAX MOLYBDENUM MARKETING CORPORATION




By:________________________________
 
Name:   David H. Thornton
Title:     Vice President




KINETICS CLIMAX, INC.


By:________________________________
Name:   Timothy J. Olson
Title:     Vice President





--------------------------------------------------------------------------------


CHINO MINES COMPANY


By:        Phelps Dodge Chino, Inc., its Manager




By:________________________________
Name:    S. David Colton
Title:      Senior Vice President




CLIMAX ENGINEERED MATERIALS, LLC


By:          Climax Molybdenum Company,
its Manager




By:________________________________
Name:    S. David Colton
Title:      Senior Vice President




PD CHILE FINANCE COMPANY




By:________________________________
Name:    S. David Colton
Title:     Vice President




TYRONE MINING, LLC


By:        Phelps Dodge Tyrone, Inc., itsManager




By:________________________________
Name:    S. David Colton
Title:      Senior Vice President
 
8

--------------------------------------------------------------------------------


Signature Page to be executed by Lenders
under the Restated Parent Credit Agreement


SIGNATURE PAGE to the AMENDMENT AGREEMENT dated as of July 3, 2007, in respect
of the CREDIT AGREEMENT dated as of March 19, 2007, among FREEPORT-MCMORAN
COPPER & GOLD INC.  (the “Borrower”), the Lenders party thereto, the Issuing
Banks party thereto, and JPMORGAN CHASE BANK, N.A., (“JPMCB”), as Administrative
Agent and as Collateral Agent, and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Syndication Agent.
 
 
                                  
Lender:                                                                 
  By:
                                                          
Name:
   
Title:
 
By:
                                                          
Name:
   
Title:




     

9

--------------------------------------------------------------------------------




EXHIBIT A    

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
July 10, 2007,
 
among
 
FREEPORT-MCMORAN COPPER & GOLD INC.,
The Lenders Party Hereto,
The Issuing Banks Party Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
 
and
 
MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED,
 
as Syndication Agent,
and
HSBC BANK USA, NATIONAL ASSOCIATION,
THE BANK OF NOVA SCOTIA,
UBS SECURITIES LLC,
as Co-Documentation Agents,
___________________________
 
J.P. MORGAN SECURITIES
INC.                                                                                     MERRILL
LYNCH, PIERCE, FENNER   
                              & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners


TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
Definitions
 
 
SECTION 1.01.  Defined
Terms                                                                                                  
                                                                                                                        
1

 
SECTION 1.02.  Classification of Loans and
Borrowings                                                                                                                                                                             
37

 
SECTION 1.03.  Terms
Generally                                                                                                                                                                                                                      
37

 
SECTION 1.04.  Accounting Terms;
GAAP                                                                                                                                                                                                   
37

 
ARTICLE II
 
The Credits
 
 
SECTION
2.01.  Commitments                                                                                                                                                                                                                        
38

 
SECTION 2.02.  Loans and
Borrowings                                                                                                                                                                                                        
38

 
SECTION 2.03.  Requests for
Borrowings                                                                    
38

 
SECTION 2.04.  Funding of
Borrowings                                                                                       
39

 
SECTION 2.05.  Letters of
Credit                                                                                                                           
 40

 
SECTION 2.06.  Interest
Elections                                                                                                                                                                                                                 
45

 
SECTION 2.07.  Termination and Reduction of
Commitments                                                                                                                                                                  
46

 
SECTION 2.08.  Repayment of Loans; Evidence of
Debt                                                                                                                                                                           47

 
SECTION 2.09.  Amortization of Term
Loans                                                                                                                                                                                              
48

 
SECTION 2.10.  Prepayment of
Loans                                                                                                                                                                                                          
48

 
SECTION
2.11.  Fees                                                                                                                                                                                                                                       
49

 
SECTION
2.12.  Interest                                                                                                                                                                                                                                  
50

 
SECTION 2.13.  Alternate Rate of
Interest                                                                                                                                                                                                   
51

 
SECTION 2.14.  Increased
Costs                                                                                                                                                                                                                   
51

 
SECTION 2.15.  Break Funding
Payments                                                                                                                                                                                                   
53

 
SECTION
2.16.  Taxes                                                                                                                                                                                                                                     
53

 
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs                                                                                                                                     54

 
SECTION 2.18.  Mitigation Obligations; Replacement of
Lenders                                                                                                                                                         
56

 
SECTION 2.19.  Swingline
Loans                                                                                                                                                                                                                 
57

 
ARTICLE III
 
Representations and Warranties
 
 
SECTION 3.01.  Organization;
Powers                                                                                                                                                                                                       
58

 
SECTION 3.02.  Authorization;
Enforceability                                                                                                                                                                                         
58

 
SECTION 3.03.  Governmental Approvals; No
Conflicts                                                                                                                                                                       
59

 
SECTION 3.04.  Financial Condition; No Material Adverse
Change                                                                                                                                                   
59

 
SECTION
3.05.  Properties                                                                                                                                                                                                                          
60

 
SECTION 3.06.  Litigation and Environmental
Matters                                                                                                                                                                          
60

 
SECTION 3.07.  Compliance with Laws and
Agreements                                                                                                                                                                      
60

 
SECTION 3.08.  Investment Company
Status                                                                                                                                                                                          
60

 
SECTION
3.09.  Taxes                                                                                                                                                                                                                                  
61

 
SECTION
3.10.  ERISA                                                                                                                                                                                                                                
61

 
SECTION
3.11.  Disclosure                                                                                                                                                                                                                         
61


 

--------------------------------------------------------------------------------


 
 
SECTION
3.12.  Subsidiaries                                                                                                                                                                                                                     
61

 
SECTION
3.13.  Insurance                                                                                                                                                                                                                         
61

 
SECTION 3.14.  Labor
Matters                                                                                                                                                                                                                 
61

 
SECTION 3.15.  Security
Documents                                                                                                                                                                                                      
62

 
SECTION 3.16.  Federal Reserve
Regulations                                                                                                                                                                                        62

 
SECTION
3.17.  Solvency                                                                                                                                                                                                                         
62

 
SECTION 3.18.  Senior
Indebtedness                                                                                                                                                                                                     
63

 
ARTICLE IV
 
Conditions
 
 
SECTION 4.01.  Amendment Effective
Date                                                                                                                                                                                        
63

 
SECTION 4.02.  Each Credit
Event                                                                                                                                                                                                        
64

 
ARTICLE V
 
Affirmative Covenants
 
 
SECTION 5.01.  Financial Statements and Other
Information                                                                                                                                                          
65

 
SECTION 5.02.  Notices of Material
Events                                                                                                                                                                                        
66

 
SECTION 5.03.  Information Regarding
Collateral                                                                                                                                                                              
67

 
SECTION 5.04.  Existence; Conduct of
Business                                                                                                                                                                               
67

 
SECTION 5.05.  Payment of
Obligations                                                                                                                                                                                              
67

 
SECTION 5.06.  Maintenance of
Properties                                                                                                                                                                                        
67

 
SECTION
5.07.  Insurance                                                                                                                                                                                                                     
67

 
SECTION 5.08.  [intentionally
omitted].                                                                                                                                                                                              
68

 
SECTION 5.09.  Books and Records; Inspection and Audit
Rights                                                                                                                                               
68

 
SECTION 5.10.  Compliance with Laws; Environmental
Reports                                                                                                                                                    
68

 
SECTION 5.11.  Use of Proceeds and Letters of
Credit                                                                                                                                                                    
69

 
SECTION 5.12.  Additional
Subsidiaries                                                                                                                                                                                             
70

 
SECTION 5.13.  Further
Assurances                                                                                                                                                                                                   
70

 
ARTICLE VI
 
Negative Covenants
 
 
SECTION 6.01.  Indebtedness; Certain Equity
Securities                                                                                                                                                                
70

 
SECTION
6.02.  Liens                                                                                                                                                                                                                             
72

 
SECTION 6.03.  Fundamental
Changes                                                                                                                                                                                               
74

 
SECTION 6.04.  Investments in Unrestricted
Subsidiaries                                                                                                                                                              
76

 
SECTION 6.05.  Asset
Sales                                                                                                                                                                                                                 
76

 
SECTION 6.06.  Sale and Leaseback
Transactions                                                                                                                                                                           
77

 
SECTION 6.07.  Hedging
Agreements                                                                                                                                                                                                
78

 
SECTION 6.08.  Restricted Payments; Certain Payments of
Indebtedness                                                                                                                                  
78

 
SECTION 6.09.  Transactions with
Affiliates                                                                                                                                                                                    
80

 
SECTION 6.10.  Restrictive
Agreements                                                                                                                                                                                            
80

 
SECTION 6.11.  Amendment of Material
Documents                                                                                                                                                                      
81

 
SECTION 6.12.  Fiscal
Year                                                                                                                                                                                                                  
82

 
SECTION 6.13.  Designation of Unrestricted
Subsidiaries                                                                                                                                                             
82

 
SECTION 6.14.  Total Leverage
Ratio                                                                                                                                                                                                
83

 
SECTION 6.15.  Total Secured Leverage
Ratio                                                                                                                                                                                 
83

 
SECTION 6.16.  Covenants with Respect to
PTII                                                                                                                                                                            
83

 
2

--------------------------------------------------------------------------------


ARTICLE VII
 
Events of Default
 
ARTICLE VIII
 
The Agents
 
ARTICLE IX
 
Miscellaneous
 
 
SECTION
9.01.  Notices                                                                                                                                                                                                                     
90

 
SECTION 9.02.  Waivers;
Amendments                                                                                                                                                                                         
91

 
SECTION 9.03.  Expenses; Indemnity; Damage
Waiver                                                                                                                                                              
93

 
SECTION 9.04.  Successors and
Assigns                                                                                                                                                                                     
 95

 
SECTION
9.05.  Survival                                                                                                                                                                                                                  
 98

 
SECTION 9.06.  Counterparts; Integration;
Effectiveness                                                                                                                                                         
 98

 
SECTION
9.07.  Severability                                                                                                                                                                                                            
 98

 
SECTION 9.08.  Right of
Setoff                                                                                                                                                                                                       
 98

 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process;
Sovereign
Immunity                                                                                 
 99

 
SECTION 9.10.  WAIVER OF JURY
TRIAL                                                                                                                                                                                 
 99

 
SECTION
9.11.  Headings                                                                                                                                                                                                              
100

 
SECTION
9.12.  Confidentiality                                                                                                                                                                                           
          100

 
SECTION 9.13.  Interest Rate
Limitation                                                                                                                                                                                      
100

 
SECTION 9.14.  Judgment
Currency                                                                                                                                                                                             
101

 
SECTION 9.15.  [intentionally
omitted]                                                                                                                                                                                        
101

 
SECTION 9.16.  Patriot
Act                                                                                                                                                                                                            
101

 
SECTION 9.17.  No Fiduciary
Relationship                                                                                                                                                                                 
101

 
SECTION 9.18.  Release of Liens and Guarantees; Rejurisdictioning of
PTFI                                                                                                                       
102

 
SECTION 9.19.  Non-Public
Information                                                                                                                                                                                      
102



 
SCHEDULES:
 
Schedule 1.01A—
Disclosed Matters

Schedule 1.01B—
Existing Letters of Credit

Schedule 1.01C —
Ratable Obligations

Schedule 1.01D—
Material US Properties

Schedule 1.01E—
Excluded Cable and Wire Subsidiaries

Schedule 1.01F —
Existing PD Obligations

Schedule 2.01 —
Commitments

Schedule 3.03 —
Governmental Approvals

Schedule 3.04(d) —
Certain Developments

Schedule 3.12 —
Subsidiaries

Schedule 3.13 —
Insurance

Schedule 5.10A —
ICMM Principles

Schedule 5.10B —
ICMM Commitments with Respect to World Heritage Properties

Schedule 5.10C —
Response to Audit of Indonesian Operations by the International
  Centre for Corporate Accountability
 

Schedule 6.01 —
Existing Indebtedness


 
 
3

--------------------------------------------------------------------------------


Schedule 6.02 —
Existing Liens

Schedule 6.10 —
Existing Restrictions

 
EXHIBITS:
 
Exhibit A —
Form of Assignment and Assumption

 
Exhibit B —
Form of Perfection Certificate

Exhibit C —                                          Form of Issuing Bank
Agreement
Exhibit D-1 —
Form of opinion of Davis Polk & Wardwell, New York counsel for the
Borrower and the Subsidiaries

Exhibit D-2 —
Form of opinion of Jones, Walker, Waechter, Poitevant, Carrère &
    Denègre, L.L.P., U.S. counsel for the Borrower and the
    Subsidiaries

 
          



 
 
      

4

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 10, 2007 (this
“Agreement”), among FREEPORT-MCMORAN COPPER & GOLD INC., a Delaware corporation,
the Lenders party hereto, the Issuing Banks party hereto, and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as Administrative Agent and as Collateral Agent, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Syndication Agent.
 
The Borrower has requested that the Lenders agree to amend and restate the
Existing Parent Credit Agreement in order to refinance the Tranche B Term Loans
thereunder and to continue the revolving credit facility provided for
therein.  The Borrower has requested that (a) the Tranche A Lenders extend
credit in the form of Tranche A Term Loans on the Amendment Effective Date in an
aggregate principal amount not in excess of $2,450,000,000, and (b) the
Revolving Lenders extend credit in the form of Revolving Loans, the Swingline
Lender extend credit in the form of Swingline Loans and the Issuing Banks issue
Letters of Credit, in each case at any time and from time to time during the
Revolving Availability Period such that the aggregate Revolving Exposures will
not exceed $1,000,000,000 at any time.  The proceeds of the Tranche A Term
Loans, together with cash will be used to refinance the Tranche B Term Loans
under the Existing Parent Credit Agreement.  Letters of Credit and the proceeds
of the Revolving Loans and Swingline Loans drawn after the Amendment Effective
Date will be used for working capital and other general corporate purposes of
the Borrower and its Subsidiaries.
 
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower and
its Subsidiaries, on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
 
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:  Capitalized terms used but not defined in
this Agreement have the meanings assigned thereto in the Restated Credit
Agreement.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 

--------------------------------------------------------------------------------


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Affiliate Subordination Agreement” means the Affiliate Subordination Agreement
dated as of March 19, 2007, among the Borrower, the Subsidiaries from time to
time party thereto and the Administrative Agent.
 
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Syndication Agent.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Amendment Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Amendment Agreement” shall mean the Amendment Agreement dated as of the
Amendment Effective Date among the Borrower, the Subsidiaries party thereto, the
lenders party thereto, the issuing banks party thereto, the Administrative Agent
and the Collateral Agent.
 
“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time.  If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most-recently in effect, giving effect to any
assignments of Revolving Loans, LC Exposures and Swingline Exposures that occur
after such termination or expiration.
 
“Applicable Rate” means, for any day, with respect to any Loan that is a Tranche
A Term Loan or Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread”, or “Commitment Fee Rate”,
as the case may be, based upon the Credit Ratings by Moody’s and S&P applicable
on such date:
 
2

--------------------------------------------------------------------------------


Credit Ratings:
Eurodollar Spread
(bps per annum)
ABR Spread
(bps per annum)
Commitment Fee Rate
(bps per annum)
Category 1
BBB+/Baa1 or higher
 
75
 
0
 
15
Category 2
BBB/Baa2 or higher
 
100
 
0
 
20
Category 3
BBB-/Baa3
 
125
 
25
 
25
Category 4
BB+/Ba1
 
150
 
50
 
37.5
Category 5
BB/Ba2
 
150
 
50
 
50
Category 6
BB-/Ba3 or lower
 
175
 
75
 
50



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then the Borrower and the Lenders shall
negotiate in good faith to agree upon another rating agency to be substituted by
an amendment to this Agreement for the rating agency which shall not have a
Credit Rating in effect, and pending the effectiveness of such amendment, the
Applicable Rate shall be determined by reference to the available Credit Rating;
(ii) if the Credit Rating established or deemed to have been established by
Moody’s and S&P shall fall within different Categories, the Applicable Rate
shall be based on the higher of the two Credit Ratings unless one of the two
Credit Ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two Credit Ratings; and (iii) if the Credit Rating
established or deemed to have been established by Moody’s and S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be
 
 
3

--------------------------------------------------------------------------------


 
determined by reference to the Credit Rating most recently in effect prior to
such change or cessation.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A attached hereto or any other form approved by the Administrative
Agent.
 
“Atlantic Copper Financing” means that certain Third Amended and Restated Term
Loan and Working Capital Agreement, as amended from time to time, among Atlantic
Copper, S.A., the lenders party thereto, Barclays Capital, as arranger and
Barclays Bank PLC, as agent.
 
“Attributable Debt” means, on any date, in respect of any lease of the Borrower
or any Restricted Subsidiary entered into as part of a Project Financing or a
sale and leaseback transaction subject to Section 6.06, (i) if such lease is a
Capital Lease Obligation, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (ii) if such lease is not a Capital Lease Obligation, the capitalized amount
of the remaining lease payments under such lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease Obligation.
 
“Attributable Debt Payments” means, for FCX and the Restricted Subsidiaries for
any period, all payments made during such period in respect of Attributable
Debt.
 
“Available Domestic Cash” means, as of any date, the aggregate amount of cash
and Permitted Investments held on such date by FCX, any Restricted Subsidiary
that is incorporated or organized under the laws of the United States of
America, any State thereof or the District of Columbia or any Guarantor, other
than cash and Permitted Investments (a) held in accounts outside the United
States of America or (b) subject to any Lien securing Indebtedness or other
obligations (other than any Lien under the Loan Documents or “Loan Documents”
(as defined in the Restated Credit Agreement)).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means FCX.
 
“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of FCX and its Restricted
 
 
4

--------------------------------------------------------------------------------


 
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of FCX for such period prepared in accordance with GAAP and (b) that
portion of principal payments on Capital Lease Obligations made by FCX and the
Restricted Subsidiaries during such period that are attributable to additions to
property, plant and equipment and that have not otherwise been reflected on the
consolidated statement of cash flows as additions to property, plant and
equipment or other capital expenditures.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“CFC” shall mean (a) each person that is a "controlled foreign person" for
purposes of the Code and (b) each Subsidiary of each such controlled foreign
person.
 
“Change in Control” means (a) the failure of FCX to own, either directly or
through its wholly owned Subsidiaries, PTFI Shares representing at least 80% of
the aggregate ordinary voting power attributable to all of the issued and
outstanding PTFI Shares (or following a transaction permitted under Section
6.05(c), the minimum percentage of PTFI Shares then permitted to be held by
FCX); (b) the acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the Effective Date) of Equity Interests representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in FCX; (c) occupation of a majority of the seats
(other than vacant seats) on the board of directors of FCX by Persons who were
not (i) members of the board of directors of FCX on the Effective Date or
(ii) appointed as, or nominated for election as, directors by a majority of
directors referred to in clause (i) above or approved pursuant to this clause
(ii); or (d) the occurrence of any “Change of Control” or “Change in Control” as
defined in the Senior Notes Documents or in any indenture or other governing
agreement relating to any Material Indebtedness of FCX or any Disqualified Stock
of FCX (to the extent the aggregate amount of the applicable Disqualified Stock
exceeds $100,000,000).
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche A
Term Loans or Swingline Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or Tranche A
Commitment.
 
“Class”, when used in reference to any Lender, refers to whether such Lender has
a Loan or Commitment with respect to a particular Class.
 
5

--------------------------------------------------------------------------------


 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
 
“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document, or any asset or right in which a Lien is granted in favor of
the Collateral Agent pursuant to any Security Document.
 
“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Collateral Agreement and other Security Documents.
 
“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Borrower, the Subsidiary Guarantors and the Collateral Agent dated as of March
19, 2007.  In the event that the Guarantee provided by PTII is provided in a
document other than the Collateral Agreement, references herein to the
Collateral Agreement shall be deemed to include such other document to the
extent of such Guarantee.
 
“Collateral and Guarantee Minimum Requirement” means, at any time, the
requirement that the combined assets and revenues of all the Permitted
Guarantors that are not Loan Parties and of all the Permitted Pledgees the
Equity Interests in which are not pledged to the extent required under clause
(b) or (d), as applicable, of the definition of Collateral and Guarantee
Requirement (other than Excluded Guarantors and Excluded Pledgees), taken
together with all the assets and revenues of their subsidiaries, represent less
than 5% of Consolidated Total Assets and less than 5% of Consolidated Revenues;
provided that for purposes of the foregoing calculation, (i) the only pledge of
PTFI Shares held by FCX required to satisfy the Collateral and Guarantee Minimum
Requirement shall be the pledge required to be made on the Effective Date under
the Restated Credit Agreement by the Third Amended and Restated FCX Pledge
Agreement (PTFI Shares) (as defined therein), (ii) the PTFI Shares held by PTII
shall not be required to be pledged at any time, (iii) the Equity Interests in
or owned by the other Indonesian Subsidiaries shall not be required to be
pledged at any time and (iv) the failure to establish a Holdco in circumstances
in which a Holdco is required shall be deemed to be the failure of a Permitted
Guarantor to become a Subsidiary Guarantor.
 
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
 
(a) the Collateral Agent shall have received from each Loan Party (i) either (x)
a counterpart of the Collateral Agreement, duly executed and delivered on behalf
of such Loan Party or (y) in the case of any Person that becomes a Loan Party
after the Effective Date, a supplement to the Collateral Agreement, in the form
specified therein, duly executed and delivered on behalf of such Loan Party and
(ii) with respect to any Loan Party that directly owns Equity Interests of a
Foreign Subsidiary required to be pledged under paragraph (d) below, a
counterpart of each Foreign Pledge Agreement that the Administrative Agent
determines, based on the advice of counsel, to be necessary or advisable in
connection with the pledge of, or the granting of security interests in, Equity
Interests of such Foreign Subsidiary, in each case duly executed and delivered
on behalf of such Loan Party and such Foreign Subsidiary;
 
(b) [intentionally omitted];
 
(c) [intentionally omitted];
 
6

--------------------------------------------------------------------------------


 
(d) all outstanding Equity Interests in Permitted Pledgees (other than Equity
Interests in the Excluded Pledgees, PTFI Shares and PTII Shares), in each case
owned by or on behalf of any Loan Party (or any other Restricted Subsidiary
(other than a CFC) that is not a Loan Party but is not precluded from pledging
Equity Interests), shall have been pledged pursuant to the Collateral Agreement
or a Foreign Pledge Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting Equity Interests of
any CFC that is not a Loan Party) and the Collateral Agent shall (except in the
case of any such Equity Interests that are not certificated securities) have
received the certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;
 
(e) a security interest in all Indebtedness of any Subsidiary that is owing to
FCX shall have been granted pursuant to the Collateral Agreement; and any such
Indebtedness (other than Indebtedness of any Subsidiary owing to FCX that is
less than $25,000,000 in the aggregate for all such Indebtedness of such
Subsidiary owing to FCX) shall be evidenced by a promissory note, which shall
have been delivered to the Collateral Agent, together with undated instruments
of transfer with respect thereto endorsed in blank;
 
(f) all documents and instruments, including Uniform Commercial Code financing
statements, and all control agreements required in respect of deposit or
securities accounts of FCX under the Collateral Agreement, required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Security Documents, shall have been filed, registered or recorded or
delivered to the Administrative Agent or the Collateral Agent, as applicable,
for filing, registration or recording;
 
(g) the Collateral and Guarantee Minimum Requirement shall be satisfied;
 
(h) the Borrower shall have established each of the Holdcos referred to in
clauses (a) and (b) of the definition of Holdco; all the Equity Interests in
each Holdco shall have been pledged pursuant to the Collateral Agreement; and
each Holdco shall be a Subsidiary Guarantor;
 
(i) the Affiliate Subordination Agreement shall have been delivered to the
Administrative Agent, and the Borrower, each other Loan Party and each
Subsidiary that is not a Loan Party and holds Indebtedness of the Borrower or
any other Loan Party in an aggregate principal amount greater than $20,000,000
shall be party thereto;
 
(j) [intentionally omitted]; and
 
(k) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
 
Notwithstanding the foregoing:
 
7

--------------------------------------------------------------------------------


 
(A)
Permitted Guarantors shall not be required to provide Guarantees or Liens on any
of their assets if in the absence of such Guarantees the Collateral and
Guarantee Minimum Requirement shall be satisfied.

 
(B)
Equity Interests in Permitted Pledgees shall not be required to be pledged if in
the absence of such pledges the Collateral and Guarantee Minimum Requirement
shall be satisfied.

 
(C)
Assets may be excluded from the Collateral and Permitted Guarantors may be
excluded from Guarantee requirements in circumstances where (1) the Borrower and
the Agents mutually agree (prior to the Effective Date in the case of assets and
Subsidiaries held on the Effective Date) that the cost of obtaining a security
interest or pledge in such assets or providing such a Guarantee are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby or
(2)  the granting of a Lien on any such assets or the provision of a Guarantee
by any such Subsidiary shall require the consent of any Governmental Authority
or any other Person that is not the Borrower or a Restricted Subsidiary and
either (x) such consent has not been obtained despite commercially reasonable
efforts of the Borrower and the Restricted Subsidiaries to obtain such consent
or (y) the Borrower determines in good faith that requesting or obtaining such
consent would be detrimental to the business of the Borrower and the Restricted
Subsidiaries or to their relations with applicable Governmental Authorities or
joint venture or other business partners or that such consents could not be
obtained without the making of payments that are not deminimis in amount or the
granting of material concessions to such Governmental Authorities or joint
venture or business partners.

 
(D)
Equity Interests in Permitted Pledgees may be excluded or released from the
Collateral and Permitted Guarantors may be excluded or released from the
Guarantee requirements in the event of any Project Financing by a Project
Financing Subsidiary (other than PD or PTFI) if the Borrower shall advise the
Collateral Agent that (1) such exclusion or release of the Project Financing
Subsidiary or its direct or indirect parent or parents will be required by the
financing party or parties in connection with such Project Financing, and (2) a
Subsidiary other than PD (which may be a new Holdco established for the purpose)
that directly or indirectly holds such Project Financing Subsidiary as a
subsidiary is a Guarantor or a Subsidiary the Equity Interests in which are
pledged as Collateral to the extent required under clause (b) or (d), as
applicable, of this definition of Collateral and Guarantee Requirement;
provided, however, that no such Guarantee shall be released unless each Ratable
Guarantee by the applicable Loan Party shall be released upon the release of
such Loan Party’s Guarantee of the Secured Obligations.

 
(E)
None of PTFI, PTII or any other Indonesian Subsidiary will be required to
provide any Collateral to secure the Secured Obligations.

 
(F)
The Administrative Agent may grant extensions of time for the satisfaction of
the Collateral and Guarantee Requirement in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction of the
Collateral and Guarantee Requirement with respect to such Collateral or such
Subsidiary cannot be accomplished without undue expense or unreasonable effort
by the time or times at which it would otherwise be required to be satisfied
under this Agreement or any Security Document.

 
8

--------------------------------------------------------------------------------


 
“Commitment” means a Revolving Commitment, Swingline Commitment, or Tranche A
Commitment, or any combination thereof (as the context requires).
 
“Concentrate Sales Agreements” means all contracts and agreements with respect
to the sale or disposition of ores or minerals produced by the mining,
concentrating and related operations conducted by PTFI pursuant to the Contract
of Work.
 
“Confidential Information Materials” means the confidential information
materials dated February 2007 relating to the Borrower and the Effective Date
Transactions and the confidential information materials labeled Lender
Conference Call and dated June 11, 2007.
 
“Consolidated Adjusted Net Income” means, for any period, the net income of FCX
and its Subsidiaries for such period; provided, however, that there shall not be
included in the calculation of such Consolidated Adjusted Net Income:
 
(1) any net income of any Person (other than FCX) if such Person is not a
Restricted Subsidiary, except that:  (A) subject to the limitations contained in
clause (4) below, FCX’s equity in the net income of any such person for such
period shall be included in such Consolidated Adjusted Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to FCX or a Restricted Subsidiary as a dividend or other distribution (subject,
in the case of a dividend or other distribution made to a Restricted Subsidiary,
to the limitations contained in clause (3) below); and (B) FCX’s equity in a net
loss of any such Person for such period shall be included in determining such
Consolidated Adjusted Net Income;
 
(2) any net income (or loss) of any Person acquired by FCX or a Subsidiary of
FCX in a pooling of interests transaction (or any transaction accounted for in a
manner similar to a pooling of interests) for any period prior to the date of
such acquisition;
 
(3) any net income (or loss) of any Restricted Subsidiary if such Restricted
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to FCX, except that:  (A) subject to the limitations contained in
clause (4) below, FCX’s equity in the net income of any such Restricted
Subsidiary for such period shall be included in such Consolidated Adjusted Net
Income up to the aggregate amount of cash actually distributed by such
Restricted Subsidiary during such period to FCX or another Restricted Subsidiary
as a dividend or other distribution (subject, in the case of a dividend or other
distribution made to another Restricted Subsidiary, to the limitation contained
in this clause); and (B) FCX’s equity in a net loss of any such Restricted
Subsidiary for such period shall be included in determining such Consolidated
Adjusted Net Income;
 
(4) any gain (or loss) realized upon the sale or other disposition of any asset
of FCX or its Subsidiaries (including pursuant to any sale and leaseback
transaction) that is not sold or otherwise disposed of in the ordinary course of
business and any gain (or loss) realized upon the sale or other disposition of
any Equity Interest in any Person;
 
(5) any extraordinary, unusual or non-recurring gain or loss;
 
9

--------------------------------------------------------------------------------


 
(6) the cumulative effect of a change in accounting principles;
 
(7) any non-cash gain or loss attributable to any Hedging Agreement relating to
commodity prices until such time as it is settled, at which time the net gain or
loss shall be included;
 
(8) accruals and reserves that are established within twelve months after the
Effective Date and that are so required to be established as a result of the
Effective Date Transactions in accordance with GAAP;
 
(9) any increase in amortization, depletion or depreciation, increase in cost of
goods sold attributable to metal inventories or any one-time non-cash charges
resulting from purchase accounting in connection with the Effective Date
Transactions or any acquisition that is consummated after the Effective Date;
 
(10) any non-cash impairment charges resulting from the application of Statement
of Financial Accounting Standards No. 142 and No. 144 and any amortization of
intangibles pursuant to Statement of Financial Accounting Standards No. 141;
 
(11) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations;
 
(12) any non-cash compensation expense recognized from grants of stock
appreciation or similar rights, stock options, restricted stock, restricted
stock units or other rights to officers, directors and employees of such Person
or any of its Restricted Subsidiaries; and
 
(13) any premiums, fees and expenses (and any amortization thereof) paid in
connection with the Effective Date Transactions.
 
in each case, for such period. Notwithstanding the foregoing, there shall be
excluded from Consolidated Adjusted Net Income any dividends, repayments of
loans or advances or other transfers of assets from Unrestricted Subsidiaries to
FCX or a Restricted Subsidiary to the extent such dividends, repayments or
transfers reduce the Restricted Uses.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense and
Attributable Debt Payments for such period, (ii) consolidated income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
for such period, (iv) any extraordinary charges or significant nonrecurring
non-cash charges or non-cash charges resulting from requirements to
mark-to-market derivative obligations (including commodity-linked securities)
for such period (provided that any cash payment made with respect to any such
non-cash charge shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made), (v) any impairment charges or asset
write offs or amortization related to intangible assets and long-lived assets
pursuant to GAAP (including pursuant to Statement of Financial Accounting
Standards No. 141, 142 or 144), (vi) integration expenses in connection with the
Effective Date Transactions and any restructuring charges and reserves, (vii)
fees and expenses in respect of the Effective Date Transactions, (viii) fees and
expenses in respect of consummated or proposed acquisitions, dispositions or
financings, (ix) any purchase accounting adjustments and any step-ups with
respect to re-valuing assets and liabilities
 
10

--------------------------------------------------------------------------------


 
in connection with the Effective Date Transactions or any acquisition or
Investment consummated after the Effective Date (including any increase in
amortization, depletion or depreciation, increase in cost of goods sold
attributable to metal inventories or any one-time non-cash charges), (x) other
non-cash charges, including non-cash charges attributable to stock options and
other stock-based compensation, (xi) any costs or expenses incurred by the
Borrower or a Restricted Subsidiary pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or stockholders agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of issuance of Equity Interests of the
Borrower, (xii) charges attributable to liability or casualty events or business
interruption, to the extent covered (or reasonably expected to be covered) by
insurance and (xiii) payments made in respect of obligations of the types
included in clause (j) of the definition of Indebtedness; minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, any extraordinary gains or non-cash gains for such period; and plus or
minus, as applicable, (c) without duplication and to the extent deducted or
included, as the case may be, in determining such Consolidated Net Income (i)
any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower, (ii) any net after-tax
gains or losses from early extinguishment of Indebtedness or hedging obligations
or other derivative instruments, including without limitation, any write-off of
deferred financing costs, (iii) any net non-cash gain or loss resulting from
currency translation gains or losses related to currency re-measurements of
Indebtedness, (iv) the cumulative effect of a change in accounting principles
and (v) any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations, all
determined on a consolidated basis in accordance with GAAP.  Notwithstanding
anything to the contrary contained herein, Consolidated EBITDA shall be deemed
to be $2,615,500,000, $2,455,700,000 and $2,355,500,000, respectively, for the
fiscal quarters ended June 30, 2006, September 30, 2006 and December 31, 2006.
 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) FCX or any Restricted Subsidiary shall have made a
Material Disposition or Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Disposition or Material Acquisition occurred on the first day of
such Reference Period (with the Reference Period for the purposes of pro forma
calculations being the most recent period of four consecutive fiscal quarters
for which the relevant financial information is available).  As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes common
stock of any Person and (b) involves consideration in excess of $200,000,000;
and “Material Disposition” means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of property
that (a) involves assets comprising all or substantially all of an operating
unit of a business or involves common stock of any Person owned by the Borrower
and the Restricted Subsidiaries and (b) yields gross proceeds to the Borrower or
any Restricted Subsidiary in excess of $200,000,000.
 
“Consolidated Net Income” means, for any period, the net income or loss of FCX
and the Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded the income
or loss
 
 
11

--------------------------------------------------------------------------------


 
of any Person accrued prior to the date it becomes a Restricted Subsidiary or is
merged into or consolidated with FCX or any Restricted Subsidiary or the date
that such Person’s assets are acquired by FCX or any Restricted Subsidiary.
 
Notwithstanding anything to the contrary contained herein, it is understood and
agreed that for purposes of calculating Consolidated EBITDA, Consolidated Net
Income shall be (a) computed without deduction for minority interests and (b)
subject to the final paragraph of the definition of “Consolidated EBITDA”.
 
“Consolidated Revenues” means, at any time, the revenues of FCX and the
Restricted Subsidiaries, as set forth in the most recent consolidated statement
of income of FCX and the Restricted Subsidiaries delivered pursuant to Section
5.01 on such date of determination, determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Total Assets” means, at any time, the total assets of the Borrower
and the Restricted Subsidiaries, as set forth in the most recent consolidated
balance sheet of the Borrower and the Restricted Subsidiaries delivered pursuant
to Section 5.01 (or for purposes of determining compliance with the Collateral
and Guarantee Minimum Requirement prior to the completion of purchase accounting
allocations in respect of the Transactions, the balance sheets referred to in
Section 3.04(a)(i) and (b)) on or prior to such date of determination,
determined on a consolidated basis in accordance with GAAP.
 
“Contract of Work” means the Contract of Work made December 30, 1991, between
the Ministry of Mines of the Government of the Republic of Indonesia, acting for
and on behalf of the Government of the Republic of Indonesia, and PTFI, together
with any related implementation agreement or Memorandum of Understanding with
such Ministry of Mines acting on behalf of the Government of the Republic of
Indonesia, after giving effect to the PT-Rio Tinto Indonesia COW Assignment.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Rating” means a rating assigned by S&P or Moody’s to the credit
facilities provided by this Agreement.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Designated Noncash Consideration” means the fair market value of noncash
consideration received by FCX or a Restricted Subsidiary in connection with an
asset disposition pursuant to Section 6.05(b) that is designated as Designated
Noncash Consideration pursuant to a certificate of a Financial Officer of FCX
delivered to the Administrative Agent, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
noncash consideration converted to cash within 180 days following the
consummation of the applicable asset disposition).
 
“Designation” has the meaning assigned to such term in Section 6.13(a).
 
12

--------------------------------------------------------------------------------


 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 1.01A.
 
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable either mandatorily or at the option of the holder thereof), or upon
the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Stock and cash in lieu of fractional shares of
Qualified Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale to the extent the terms of such
Equity Interests provide that such Equity Interests shall not be required to be
repurchased or redeemed until the repayment in full of the Loans and all other
Secured Obligations that are accrued and payable and the termination of the
Commitments have occurred or such repurchase or redemption is otherwise
permitted by this Agreement (including as a result of a waiver hereunder)), (b)
is redeemable at the option of the holder thereof (other than solely for
Qualified Stock and cash in lieu of fractional shares of Qualified Stock), in
whole or in part, or (c) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is 91 days after the Tranche A
Maturity Date; provided, however, that only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock; provided further, however, that if any
Equity Interests are issued to any employee or to any plan for the benefit of
employees of FCX or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by FCX or a Subsidiary in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means March 19, 2007.
 
“Effective Date Transactions” means the “Transactions” as defined under the
Existing Parent Credit Agreement.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of or exposure to any hazardous or
toxic substances, materials or wastes.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
13

--------------------------------------------------------------------------------


 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“Equity Proceeds” shall mean the Net Proceeds received by FCX from the issuance
or sale by FCX of common stock of FCX or preferred stock (other than
Disqualified Stock) of FCX (other than sales of such stock to directors,
officers or employees of FCX or any Subsidiary in connection with employee
compensation and incentive arrangements).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“ERM Report” means the Review of the Freeport McMoRan Copper and Gold Operation
in Papua, Indonesia Report dated as of June 17, 2006 prepared by Environmental
Resources Management.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.
 
“Eurodollar Reserve Requirement” means, with respect to Eurodollar Loans, the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any
 
14

--------------------------------------------------------------------------------


 
Lender under such Regulation D or any comparable regulation.  The Eurodollar
Reserve Requirement shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Guarantors” means each of (a) for so long as the applicable
contractual restrictions remain in effect, Phelps Dodge Morenci, Inc., PD Ojos
del Salado, Inc. and PD Candelaria, Inc., (b) Phelps Dodge Katanga Corporation,
Eastern Mining Company, FM Services Company and Overseas Service Company, (c)
each Subsidiary included in the international wire and cable business of PD and
set forth on Schedule 1.01E and (d) each other Permitted Guarantor formed or
acquired after the Effective Date which the Administrative Agent shall have
agreed in accordance with clause (C)(1), or the Borrower shall have determined
in accordance with clause (C)(2), in each case of the definition of Collateral
and Guarantee Requirement shall not be required to provide a guarantee.
 
“Excluded Pledgees” means each of (a) at all times that an intercompany note
representing substantially all its assets is pledged in accordance with the
Collateral Agreement, Freeport Finance Company B.V., (b) for so long as the
applicable contractual restrictions remain in effect, Cyprus Climax Metals
Company and Sociedad Minera Cerro Verde S.A.A., (c) Phelps Dodge Katanga
Corporation , Lundin Holdings Ltd., Tenke Fungurume, Sociedad Contractual Minera
el Abra and Overseas Service Company, (d) each Subsidiary included in the
international wire and cable business of PD and set forth on Schedule 1.01E and
(e) each other Permitted Pledgee formed or acquired after the Effective Date the
Equity Interests in which the Administrative Agent shall have agreed in
accordance with clause (C)(1), or the Borrower shall have determined in
accordance with clause (C)(2), in each case of the definition of Collateral and
Guarantee Requirement shall not be required to be pledged.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.18(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.16(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(f).
 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of July 25, 2006, among FCX, PTFI, the lenders party thereto, JPMCB, as
administrative agent, issuing bank, security agent, JAA security agent and
documentation agent and U.S. Bank Trust National Association, as FI trustee,
which amended and restated the Amended and Restated Credit Agreement dated as of
September 30, 2003, which amended and restated the Amended and Restated Credit
Agreement dated as of October 19, 2001, which amended and restated both the
Credit
 
15

--------------------------------------------------------------------------------


 
Agreement originally dated as of October 27, 1989 and amended and restated as of
June 1, 1993 and the Credit Agreement originally dated as of June 30, 1995.
 
“Existing Indebtedness” means the indebtedness for borrowed money set forth on
Schedule 6.01.
 
“Existing Letters of Credit” means the existing letters of credit issued under
the PD Credit Agreement or the Existing Credit Agreement and listed on Schedule
1.01B.  The Borrower shall be deemed to have requested the issuance of each
Existing Letter of Credit for purposes hereof.
 
“Existing Parent Credit Agreement” means the Credit Agreement dated as of March
19, 2007, among the Borrower, the lenders party thereto, the issuing banks party
thereto, and JPMCB, as administrative agent and as collateral agent, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as syndication agent.
 
“Existing PD Obligations” means the Existing Indebtedness of PD set forth on
Schedule 1.01F.
 
“Existing Restated Credit Agreement” means the Existing Credit Agreement as
amended and restated as of the Effective Date.
 
“FCX” means Freeport-McMoRan Copper & Gold Inc., a Delaware corporation,  and
following any merger or consolidation permitted under Section 6.03(a) to which
FCX is a party and is not the surviving Person, such surviving Person.
 
“FCX Assisted PTFI Sale” means a Qualifying PTFI Sale Transaction in respect of
which FCX and/or PTFI may, at its option, provide an unsecured Guarantee in
accordance with the provisions of Section 6.01(a)(vii).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“FI Obligations” means the “Obligations” as defined under the Restated Credit
Agreement.
 
“FI Project” means the mining, concentrating and related operations conducted or
to be conducted by PTFI in Papua, Indonesia, pursuant to the Contract of Work.
 
“FI Trust Agreement” means the Restated Trust Agreement dated as of October 11,
1996, among PTFI, PT-Rio Tinto Indonesia, The Chase Manhattan Bank, as the
depositary, First Trust of New York, National Association, as FI trustee and
certain other creditors of PTFI.
 
“Financial Covenants” means the covenants set forth in Sections 6.14 and 6.15.
 
16

--------------------------------------------------------------------------------


 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of FCX.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
each portion of the Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“Funded Debt” of any Person means Indebtedness of such Person of the types
referred to in clauses (a), (b), (c), (d), (e), (h), (j) and (k) of definition
thereof and all Indebtedness of the types referred to in clauses (f), (g) and
(i) of such definition relating to Indebtedness of others of the types referred
to in such clauses (a), (b), (c), (d), (e), (h), (j) and (k).
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof in each case for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (b) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness or other obligation of
the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
 
17

--------------------------------------------------------------------------------


 
hazardous or toxic substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Holdco” means each of (a) O&C Holdco; and (b) each intermediate holding company
organized under the laws of the State of Delaware (or other jurisdiction
reasonably satisfactory to the Administrative Agent) for the purpose of holding
the Equity Interests of one or more Subsidiaries acquired or formed after the
Effective Date (A) the Equity Interests in which are owned by FCX or PD but that
is neither a Permitted Pledgee nor a Subsidiary Guarantor and (B) which conducts
a material business or holds Equity Interests in a Subsidiary that (1) conducts
a material business, (2) is not a Permitted Guarantor and (3) not all the Equity
Interests in which are Collateral.
 
“IFC Guidelines” means the International Finance Corporation (IFC) Safeguard
Policies, summarized and attached in Annex A to the ERM Report.
 
“Immaterial Subsidiaries” means the Subsidiaries, the combined assets and
revenues of which, taken together with all the assets and revenues of their
subsidiaries, represent less than 5% of Consolidated Total Assets and less than
5% of Consolidated Revenues.
 
“Incurrence Test” means, as of any date in connection with any proposed
transaction, that immediately after giving effect to such transaction on a pro
forma basis as if such transaction had occurred immediately prior to the first
day of the period of four consecutive fiscal quarters most recently ended in
respect of which financial statements have been delivered by FCX pursuant to
Section 5.01, (a) the Total Leverage Ratio on the last day of such period shall
not exceed 5.0 to 1.0, and (b) the Total Secured Leverage Ratio on the last day
of such period shall not exceed 3.0 to 1.0.  For purposes of the Incurrence
Test, Total Debt and Total Secured Debt shall be increased or reduced, as
applicable, to reflect all increases or decreases to the applicable Indebtedness
following the applicable period.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all Disqualified Stock,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable and other accrued expenses
incurred in the ordinary course of business and deferred compensation), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (other than a Lien on Equity Interests of an
Unrestricted Subsidiary securing obligations of such Unrestricted Subsidiary and
its Subsidiaries), (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party (including
reimbursement obligations to the issuer) in respect of letters of credit and
letters of guaranty, which support or secure Indebtedness, (j) all obligations
in respect of any Metalstream Transaction described under clause (a) of the
definition thereof, all obligations in respect of any Receivables Facility and
all other obligations in respect of prepaid production arrangements, prepaid
forward sale
 
18

--------------------------------------------------------------------------------


 
arrangements or derivative contracts in respect of which such Person receives
upfront payments in consideration of an obligation to deliver product or
commodities (or make cash payments based on the value of product or commodities)
at a future time, and (k) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances; provided, however, that no series of
preferred stock other than Disqualified Stock shall in any event be deemed to be
Indebtedness.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  For purposes of determinations hereunder, the amount of
 
 
(A)
any Receivables Facility shall be deemed at any time to be (1) the aggregate
principal or stated amount of the Indebtedness, fractional undivided interests
(which stated amount may be described as a “net investment” or similar term
reflecting the amount invested in such undivided interest) or other securities
incurred or issued pursuant to such Permitted Securitization, in each case
outstanding at such time, or (2) in the case of any Permitted Securitization in
respect of which no such Indebtedness, fractional undivided interests or
securities are incurred or issued, the cash purchase price paid by the buyer in
connection with its purchase of Receivables less the amount of collections
received in respect of such Receivables and paid to such buyer, excluding any
amounts applied to purchase fees or discount or in the nature of interest; and

 
 
(B)
any other transaction of any Person included under clause (j) above, at any
time, (1) the amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP or (2) if such amount would not
appear on such balance sheet, the amount that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such transaction
were accounted for as a transaction that would appear on such balance sheet or
(3) if such amount cannot be determined under clause (1) or (2), the amount
reasonably agreed by FCX and the Administrative Agent.

 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indonesian Subsidiary” means PTFI, PTII and each other Subsidiary that is
organized under the laws of Indonesia.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.06.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, to the
extent made
 
19

--------------------------------------------------------------------------------


 
available by all the applicable Lenders, nine or twelve, months thereafter, as
the Borrower may elect; provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period, and
(c) the initial Interest Period in respect of any Term Loans made on the
Amendment Effective Date shall be the period commencing on the Amendment
Effective Date and ending on the last Business Day of July 2007.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“International Support Inc.” means International Support Inc., a corporation
organized under the laws of Delaware and a wholly owned subsidiary of FCX.
 
“Investment” means purchasing, holding or acquiring (including pursuant to any
merger with any Person that was not a Wholly Owned Subsidiary prior to such
merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, or making or permitting to exist any capital contribution or loans or
advances to, guaranteeing any obligations of, or making or permitting to exist
any investment in, any other Person, or purchasing or otherwise acquiring (in
one transaction or a series of transactions) any assets of any Person
constituting a business unit.  The amount, as of any date of determination, of
any Investment shall be the original cost of such Investment (including any
Indebtedness of a Person existing at the time such Person becomes a Subsidiary
in connection with any Investment and any Indebtedness assumed in connection
with any acquisition of assets), plus the cost of all additions, as of such
date, thereto and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.  In determining the amount of any Investment
involving a transfer of any property other than cash, such property shall be
valued at its fair market value at the time of such transfer.
 
“Issuing Bank” means each of JPMCB and each other Lender acceptable to the
Administrative Agent and the Borrower that has entered into an Issuing Bank
Agreement, in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i);
provided that no Person shall at any time become an Issuing Bank if after giving
effect thereto there would at such time be more than 5 Issuing Banks.  Each
Issuing Bank may, in its discretion but with the consent of the Borrower,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“Issuing Bank Agreement” means an agreement in the form of Exhibit C, or in any
other form reasonably satisfactory to the Administrative Agent, pursuant to
which a Lender agrees to act as an Issuing Bank.
 
“JPMCB” has the meaning assigned to such term in the preamble to this Agreement.
 
20

--------------------------------------------------------------------------------


 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a lender hereunder pursuant to an Assignment and Assumption
other than any person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means (i) any letter of credit issued pursuant to this
Agreement and (ii) the Existing Letters of Credit.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute page for such screen, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the case
of the initial Interest Period for Term Borrowings, and in the event that such
rate is not available at the time of determination for any other Interest Period
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan Documents” means this Agreement, the Amendment Agreement, the Collateral
Agreement and the other Security Documents.
 
21

--------------------------------------------------------------------------------


 
“Loan Parties” means FCX and each Subsidiary Guarantor.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.  Loans made under the Amendment Agreement shall be deemed to have
been made hereunder.
 
“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(a)(iii)) that, in accordance with GAAP, constitutes
(or, when incurred, constituted) a long-term liability.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under the Loan Documents.
 
“Material Company” has the meaning assigned to such term in clause (g) of
Article VII.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and Indebtedness under the Restated Credit Agreement), Project Financings
or obligations in respect of one or more Hedging Agreements, of the Borrower
and/or any Restricted Subsidiary in an aggregate principal amount or amount of
Attributable Debt exceeding $100,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedging Agreement at any time shall be
the aggregate amount (giving effect to any netting agreements) that the Borrower
or such Restricted Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.
 
“Material US Property” means each parcel of real property and the improvements
thereto owned by a Loan Party and identified on Schedule 1.01D.
 
“Memorandum of Understanding” means the Memorandum of Understanding dated as of
December 27, 1991, between the Ministry of Mines and Energy of the Government of
the Republic of Indonesia, and PTFI.
 
“Metalstream Transaction” means (a) a transaction in which the Borrower or any
Restricted Subsidiary incurs obligations in respect of prepaid production
arrangements, prepaid forward sale arrangements or derivative contracts in
respect of which the Borrower or any such Restricted Subsidiary receives upfront
payments in consideration of an obligation to deliver gold, copper or any other
metal mined by the Borrower and its Restricted Subsidiaries (each, a “Qualified
Metal”) (or make cash payments based on the value of any Qualified Metal) at a
future time or (b) a transaction in which the Borrower issues Equity Interests
(other than Disqualified Stock) providing for dividends based on the price of
any Qualified Metal or otherwise designed to track the price of any Qualified
Metal and/or the Borrower’s production of any Qualified Metal. For the avoidance
of doubt, a Metalstream Transaction described under clause (a) shall for all
purposes hereof constitute Indebtedness and Funded Debt and a Metalstream
Transaction described under clause (b) hereof shall for all purposes hereof
constitute Equity Interests and the Net Proceeds thereof shall constitute Equity
Proceeds.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
22

--------------------------------------------------------------------------------


 
“Morenci Business” has the meaning assigned to such term in Section 6.03(d).
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses paid by the Borrower or any Restricted
Subsidiary to third parties in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), (A) the amount of all payments required to be made by the Borrower
or any Restricted Subsidiary as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (B) if such sale, transfer or other
disposition includes the sale of one or more operating businesses, divisions or
operating units, the amount of all liabilities, including accounts payable,
directly arising from the operations of such business, division or operating
unit that are retained by the Borrower and the Restricted Subsidiaries,
(iii) the amount of all taxes paid (or reasonably estimated to be payable)
(including, in the case of any such event in respect of any Foreign Subsidiary,
taxes payable upon the repatriation of such proceeds to the United States) by
the Borrower and the Restricted Subsidiaries, and (without duplication for the
amount of any liability netted under clause (ii)(B) above) the amount of any
reserves established by the Borrower and the Restricted Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by the chief financial officer of the Borrower), and (iv) in the case of any
such proceeds received by a Subsidiary that is not a Wholly Owned Subsidiary,
the portion of such proceeds attributable to the minority interests in such
Subsidiary.
 
“Non-Recourse Indebtedness” means, with respect to any Person and its assets,
Indebtedness the obligees of which will not have, directly or indirectly,
recourse (including by way of any Guarantee or other undertaking, agreement or
instrument that would constitute Indebtedness) for repayment of any principal,
premium (if any), or interest on such Indebtedness or any fees, indemnities,
expense reimbursements or other amounts of whatever nature accrued or payable in
connection with such Indebtedness against any assets of such Person other than
pursuant to any pledge of specified assets of such Person and other than a
completion Guarantee by FCX provided under Section 6.01(a)(xi).
 
“O&C Holdco” means PD Chile Finance Company, a Delaware corporation.
 
“Obligations” means the obligations of the Borrower hereunder and of the
Borrower and the other Loan Parties under the other Loan Documents, including,
without limitation, (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made under this Agreement in
respect of any Letter of Credit, when and as due, including
 
23

--------------------------------------------------------------------------------


 
payments in respect of reimbursement of disbursements, interest thereon, and any
obligation to provide cash collateral, and (iii) all other monetary obligations
of the Borrower under this Agreement or any other Loan Document, including in
respect of fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding), (b) the due and punctual performance of all other obligations of
the Borrower under or pursuant to this Agreement and each other Loan Document,
and (c) the due and punctual payment and performance of all of the obligations
of each other Loan Party under or pursuant to each of the other Loan Documents.
 
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“parent” has the meaning assigned thereto in the definition of “subsidiary”.
 
“Participant” has the meaning set forth in Section 9.04(c).
 
“Participation Agreement” means the Participation Agreement dated October 11,
1996 between PTFI and PT-Rio Tinto Indonesia, as amended by the First Amendment
dated April 30, 1999.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“PD” means Phelps Dodge Corporation, a New York corporation.
 
“PD Credit Agreement” means the Credit Agreement dated as of April 20, 2004, as
amended, among PD, the lenders party thereto and Citibank, N.A., as
administrative agent.
 
“Perfection Certificate” means the perfection certificate executed by the
Borrower substantially in the form of Exhibit B.
 
“Permitted Encumbrances” means:
 
(a) Liens for taxes, assessments and other governmental charges or levies not at
the time delinquent or which are being contested in compliance with Section 5.05
or secure amounts that are not material to the value of the properties to which
such Liens attach (it being understood that for purposes of this paragraph (a)
all the Material US Properties that would have been covered by a single mortgage
pursuant to the Additional Collateral Requirement under the Existing Parent
Credit Agreement shall be deemed to be a single real property);
 
(b) Liens imposed by law, including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens
 
24

--------------------------------------------------------------------------------


 
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.05 or secure amounts that are not material to the
value of the properties to which such Liens attach (it being understood that for
purposes of this paragraph (b) all the Material US Properties that would have
been covered by a single mortgage pursuant to the Additional Collateral
Requirement under the Existing Parent Credit Agreement shall be deemed to be a
single real property);
 
(c) pledges, deposits or Liens under workmen’s compensation laws, unemployment
insurance laws, social security laws or similar legislation, or insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements), or in
connection with bids, tenders, contracts (other than for borrowed money) or
leases, or to secure utilities, licenses, public or statutory obligations, or to
secure surety, indemnity, judgment, appeal or performance bonds, guarantees of
government contracts (or other similar bonds, instruments or obligations), or as
security for contested taxes or import or customs duties or for the payment of
rent, or other obligations of like nature, in each case incurred in the ordinary
course of business;
 
(d) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
 
(e) Liens in favor of issuers of surety, performance or other bonds, guarantees
or letters of credit or bankers’ acceptances (not issued to support Indebtedness
or Attributable Debt) issued pursuant to the request of and for the account of
the Borrower or any Restricted Subsidiary in the ordinary course of its
business;
 
(f) encumbrances, ground leases, easements (including reciprocal easement
agreements), survey exceptions, or reservations of, or rights of others for,
licenses, rights of way, sewers, canals, ditches, water rights, highways, roads,
railroads, fences, oil and gas leases, electric lines, data communications, and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects or irregularities in title and similar
encumbrances) as to the use of the real properties or Liens incidental to the
conduct of the business of the Borrower and its Restricted Subsidiaries or to
the ownership of its properties which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of the Borrower and its Restricted Subsidiaries
(it being understood that for purposes of this paragraph (f) all the Material US
Properties that would have been covered by a single mortgage pursuant to the
Additional Collateral Requirement under the Existing Parent Credit Agreement
shall be deemed to be a single real property);
 
(g) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, partnership agreements, leases,
area of mutual interest agreements, royalty agreements, marketing agreements,
processing agreements, development agreements, and other agreements which are
usual and customary in the mining business;
 
(h) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights), in each case entered into in the
ordinary course of business;
 
25

--------------------------------------------------------------------------------


 
(i) Liens arising by virtue of any statutory or common law provisions relating
to banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary or financial
institution;
 
(j) Liens arising from Uniform Commercial Code financing statement filings (or
similar filings in other applicable jurisdictions) regarding operating leases
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business;
 
(k) any interest or title of a lessor under any operating lease;
 
(l) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party on property over
which the Borrower or any Restricted Subsidiary has easement rights or on any
leased property and subordination or similar arrangements relating thereto and
(ii) any condemnation or eminent domain proceedings affecting any real property;
 
(m) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;
 
(n) Liens on property or assets under construction (and related rights) in favor
of a contractor or developer or arising from progress or partial payments by a
third party relating to such property or assets;
 
(o) Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities or
Liens over cash accounts securing cash pooling arrangements; and
 
(p) Liens arising out of conditional sale, title retention, hire purchase,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
 
provided that, except for Permitted Encumbrances referred to in clause (e)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness or Attributable Debt.
 
“Permitted Guarantors” means, at any time, PTII and each Wholly Owned
Subsidiary, other than (i) any Indonesian Subsidiary (other than PTII), (ii)
CFCs and (iii) Subsidiaries that are precluded from providing a Guarantee by the
terms of their organizational documents (including shareholders and similar
agreements) or Project Financing Documents.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
26

--------------------------------------------------------------------------------


 
(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
from S&P of A-2 or higher or from Moody’s of P-2 or higher;
 
(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year after the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any commercial bank which has a short term deposit rating issued by
Moody’s of P 2 or higher or by S&P of A-2 or higher;
 
(d) short-term tax exempt securities rated not lower than MIG-1/+1 by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of 183
days or less;
 
(e) repurchase agreements relating to securities described in clause (a), (b),
(c) and (d) above and maturity not less than one year thereafter;
 
(f) Investments in money market or similar funds not less than 95% of the assets
of which are comprised of assets of the types described in clause (a), (b), (c),
(d) and (e) above; and
 
(g) in the case of any Subsidiary organized or having its principal place of
business outside the United States, investments denominated in the currency of
the jurisdiction in which such Subsidiary is organized or has its principal
place of business which are similar to the assets referred to in clauses (a),
(b), (c), (d), (e) and (f) above.
 
“Permitted Pledgee” means, at any time, each directly owned Restricted
Subsidiary of any Loan Party (or of any other Restricted Subsidiary (other than
a CFC) that is not a Loan Party but is not precluded from pledging Equity
Interests) and each subsequently acquired or organized subsidiary of the
Borrower or any Guarantor (or such a non-Guarantor), other than (i) any
Indonesian Subsidiary and (ii) subsidiaries the Equity Interests in which are
precluded from being pledged by the terms of their issuer’s (or such issuer’s
subsidiary’s) organizational documents (including shareholders and similar
agreements) or by applicable Project Financing Documents.
 
“Permitted Refinancing” means, with respect to any Indebtedness or Attributable
Debt, any extensions, renewals and replacements of such Indebtedness or
Attributable Debt that (a) do not constitute Indebtedness or Attributable Debt
of an obligor that was not an obligor with respect to the Indebtedness or
Attributable Debt being extended, renewed or replaced (or result in Non-Recourse
Indebtedness ceasing to be Non-Recourse Indebtedness), (b) do not increase the
outstanding principal amount thereof by more than the sum of all accrued and
unpaid interest thereon at the time of such extension, renewal or replacement
and any fees or premiums paid in connection with such extension, renewal or
replacement, (c) do not result in an earlier maturity date that is prior to the
date six months after the Tranche A Maturity Date or decreased weighted average
life thereof and (d) are not secured by Liens on any assets other than the
assets that secured the Indebtedness or Attributable Debt extended, renewed or
replaced, provided that any such extending, renewing or replacing Indebtedness
in respect of the Atlantic Copper Financing may be in an aggregate principal
amount not to exceed $175,000,000.
 
“Permitted Secured Hedge” means any Hedging Agreement between FCX or any
Restricted Subsidiary (a) if entered into prior to the Effective Date, with a
 
27

--------------------------------------------------------------------------------


 
counterparty that is a Lender (or Affiliate of a Lender) under this Agreement or
the Restated Credit Agreement on the Effective Date or (b) if entered into on or
after the Effective Date, with a counterparty that is a Lender or Affiliate of a
Lender under this Agreement or the Restated Credit Agreement at the time such
Hedging Agreement is entered into.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Principal Issuing Bank” means JPMCB and any other Issuing Bank whom the
Borrower and the Administrative Agent agree will be a Principal Issuing Bank (or
any of their Affiliates that shall act as Issuing Banks hereunder).
 
“Project Financing” means Indebtedness or a sale leaseback of assets of a
Subsidiary the proceeds of which are applied to fund new acquisition,
exploration, development or expansion by, or upgrades of the assets of, such
Subsidiary that is secured by the assets of such Subsidiary or the incurrence of
Attributable Debt in connection with a sale and leaseback transaction involving
such assets; provided that “Project Financing” shall not include any
Indebtedness or Attributable Debt the proceeds of which are applied to acquire a
going concern.
 
“Project Financing Assets” means, with respect to any Project Financing,  the
assets of the new acquisition, exploration, development or expansion, or the
assets the upgrade of which is, funded by such Project Financing.
 
“Project Financing Documents” means each of the operative documents relating to
any Project Financing, including asset purchase agreements, lease agreements,
joint venture agreements, guarantee agreements and participation agreements, to
which FCX, PTFI or any Restricted Subsidiary is a party.
 
“Project Financing Subsidiary” means, with respect to any Project Financing, the
Subsidiary that is the primary obligor in respect of such Project Financing.
 
“Proscribed Consolidation” has the meaning assigned to such term in Section
6.03(a).
 
“PTFI” means PT Freeport Indonesia, a limited liability company organized under
the laws of the Republic of Indonesia and domesticated under the laws of
Delaware as a corporation.
 
“PTFI Shares” means capital stock of PTFI.
 
28

--------------------------------------------------------------------------------


 
“PTII” means PT Indocopper Investama Tbk, a corporation organized under the laws
of Indonesia.
 
“PTII Shares” means capital stock of PTII.
 
“PT-Rio Tinto Indonesia” means PT Rio Tinto Indonesia (formerly P.T. RTZ-CRA
Indonesia), a limited liability company organized under the laws of Indonesia
and a wholly owned subsidiary of RTZ.
 
“PT-Rio Tinto Indonesia COW Assignment” means the Assignment Agreement dated as
of October 11, 1996 between PTFI and PT-Rio Tinto Indonesia pursuant to which
PTFI assigned a partial undivided interest in the Contract of Work to PT-Rio
Tinto Indonesia.
 
“Purchasing Card Program” means a Purchasing Card Program established for FCX by
a Revolving Lender, a “Lender” under the Restated Credit Agreement or an
Affiliate of a Revolving Lender or such a “Lender”, pursuant to which such
Revolving Lender, “Lender” or Affiliate issues Purchasing Cards to employees and
other accounts of FCX or any Restricted Subsidiary, with an aggregate credit
limit not to exceed $10,000,000 (including, without limitation, for purchases
made in foreign currencies and converted into U.S. dollars).
 
“Qualified Stock” means, with respect to any Person, any Equity Interests of
such Person that are not Disqualified Stock.
 
“Qualifying PTFI Sale Transaction” means (a) one or more sales of the PTII
Shares and/or of shares of PTFI which are owned by the Borrower or owned by PTII
or (b) the issuance from time to time by PTFI of shares of PTFI (in each case,
the “Transferred Shares”) which in the case of clause (a) and clause (b)
satisfies the following requirements:
 
(i) the aggregate amount of shares of capital stock of PTFI which are, directly
or indirectly, sold, issued or transferred in such transaction does not exceed
9.36% of the outstanding shares of capital stock of PTFI (shares of PTFI owned
by PTII being deemed transferred for purposes of the foregoing in the same
proportion as the number of PTII Shares that are sold or transferred bears to
the total number of PTII Shares immediately prior to such Qualifying PTFI Sale
Transaction);
 
(ii) such sale or issuance is made for fair market value to a Governmental
Authority of the Republic of Indonesia (including a regional Governmental
Authority), an investment vehicle majority owned and Controlled by such a
Governmental Authority and/or Indonesian citizens or legal entities organized
under the laws of Indonesia that are Controlled by Indonesian citizens, in each
case which qualifies as an “Indonesian National” within the meaning of Article
24(2) of the Contract of Work and which is not an Affiliate of FCX;
 
(iii) the consideration for such sale or issuance consists of cash, a promissory
note or a combination of cash and a promissory note; provided that any such
promissory note shall be secured by, and payable with any dividends,
distributions or proceeds on or in respect of, all the Transferred Shares (which
promissory note may be nonrecourse to any such Governmental Authority);
 
29

--------------------------------------------------------------------------------


 
(iv) to the extent payable to the Borrower, any such promissory note and all
proceeds thereof are pledged at the time any such sale is consummated to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Agreement or other pledge arrangements satisfactory to the
Administrative Agent; and
 
(v) the Administrative Agent shall have received such favorable opinions of
outside counsel to the Borrower as it may reasonably request in connection with
the foregoing.
 
“Ratable Obligations” means the Existing Indebtedness of FCX set forth on
Schedule 1.01C.  A “Ratable Guarantee” shall mean a Guarantee of the Ratable
Obligations provided by a Loan Party specified on Schedule 1.01C in the column
titled “Ratable Guarantees”.  A “Ratable Lien” shall mean a Lien securing the
Ratable Obligations created under a Loan Document encumbering assets specified
on Schedule 1.01C in the column titled “Ratable Liens”.
 
“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated,
refunded, replaced or refinanced from time to time, the Indebtedness of which is
non-recourse (except for Standard Receivables Facility Undertakings) to the
Borrower or any Restricted Subsidiary (other than any Receivables Subsidiary),
pursuant to which the Borrower or any of the Restricted Subsidiaries sells its
accounts, payment intangibles and related assets or interests therein to either
(a) a Person that is not a Restricted Subsidiary or (b) a Receivables Subsidiary
that in turn sells its accounts, payment intangibles and related assets to a
Person that is not a Restricted Subsidiary.
 
“Receivables Facility Repurchase Obligation” means any obligation of the
Borrower or a Restricted Subsidiary that is a seller of assets in a Receivables
Facility to repurchase the assets it sold thereunder as a result of a breach of
a representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
offset or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.
 
“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time.
 
“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the aggregate Revolving Exposures and unused Revolving Commitments at such
time.
 
“Restated Credit Agreement” means the Existing Restated Credit Agreement as
amended and restated as of the Amendment Effective Date.
 
30

--------------------------------------------------------------------------------


 
“Restricted Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary, the payment, prepayment, redemption, repurchase or
defeasance of which is restricted under Section 6.08.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests (including any payment under a Synthetic
Purchase Agreement related to any Equity Interests) in the Borrower or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower.
 
“Restricted Subsidiary” means, at any time (a) PD, (b) PTFI and (c) each other
Subsidiary of FCX that is not at such time an Unrestricted Subsidiary.  As of
the Amendment Effective Date, all the Subsidiaries are Restricted Subsidiaries.
 
“Restricted Uses” means, as of any date, determined in each case for the period
commencing on the Effective Date and ending on the date of determination based
on the provisions of this Agreement or the Existing Parent Credit Agreement, as
applicable, (a) the portion of the Unrestricted Subsidiary Investment Amount
that constituted Restricted Uses at the time of the applicable Investment or
Designation (it being understood that reductions to the Unrestricted Subsidiary
Investment Amount under clause (d) of the definition thereof shall be allocated
to reduce Restricted Uses until the Unrestricted Subsidiary Investment Amount is
reduced to 1% of Consolidated Total Assets); plus (b) the aggregate cumulative
amount of all Restricted Payments made pursuant to Section 6.08(a)(iv) and, to
the extent expressly applied to the Restricted Uses Basket thereunder, Section
6.08(a)(iii); plus (c) the aggregate amount of payments of Indebtedness made
pursuant to Section 6.08(b)(vii); plus (d) the aggregate amount of Equity
Proceeds applied to prepay Loans after the Effective Date under Section 2.10(c)
of the Existing Parent Credit Agreement; plus (e) for (i) each Synthetic
Purchase Agreement that is outstanding, the amount of payments made thereunder
on or prior to the time of determination plus the maximum amount of payments
that may thereafter may be required to be made by FCX or any Restricted
Subsidiary during the term of such Synthetic Purchase Agreement (determined for
each Synthetic Purchase Agreement on the date upon which it is entered into and
adjusted on each date upon which it is modified) and (ii) each Synthetic
Purchase Agreement that has terminated and under which no further payment
obligations exist, the amount of payments made thereunder during the term
thereof.
 
“Restricted Uses Basket” means, at any time, determined in each case for the
period commencing on the Effective Date and ending on the date of determination
based on the provisions of this Agreement or the Existing Parent Credit
Agreement, as applicable, the sum at such time of (a) $500,000,000; plus (b) 50%
of cumulative Consolidated Adjusted Net Income (net of any negative amounts) for
each fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or (b) (commencing with the fiscal quarter ending
March 31, 2007); plus (c) Equity Proceeds received after the Effective Date;
plus (d) the amount by which Indebtedness of FCX or its Restricted Subsidiaries
is reduced on FCX’s balance sheet upon the conversion or exchange (other than by
a Subsidiary) subsequent to the Effective Date of any Indebtedness of FCX or its
Restricted Subsidiaries which is convertible or exchangeable for Equity
Interests (other than Disqualified Stock) of FCX (less the amount of any cash or
the fair market value of other property distributed by FCX or any Restricted
Subsidiary upon such conversion or exchange).
 
31

--------------------------------------------------------------------------------


 
“Revolving Availability Period” means the period from and including the
Amendment Effective Date to but excluding the earlier of the Revolving Maturity
Date and the date of termination of the Revolving Commitments.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as the case may be.  The initial aggregate
amount of the Lenders’ Revolving Commitments is $1,000,000,000.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
 
“Revolving Loan” means a Loan made pursuant to clause (c) of Section 2.01.
 
“Revolving Maturity Date” means March 19, 2012.
 
“RS Designation” has the meaning assigned to such term in Section 6.13(b).
 
“RTZ” means Rio Tinto plc (formerly RTZ Corporation PLC), a company organized
under the laws of England.
 
“RTZ Interests” means the interests of PT-Rio Tinto Indonesia in the Contract of
Work and certain jointly held assets pursuant to the Participation Agreement and
in the Concentrate Sales Agreements of PTFI pursuant to the FI Trust Agreement.
 
“S&P” means Standard & Poor’s.
 
“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower or any Restricted
Subsidiary under each Permitted Secured Hedge, (c) the due and punctual payment
and performance of all obligations owed from time to time by the Borrower or any
Restricted Subsidiary to JPMCB, a Lender under this Agreement or the Restated
Credit Agreement or any of their Affiliates in respect of cash management
services provided to the Borrower or any Restricted Subsidiary and (d) the due
and punctual payment and performance of all obligations owed from time to time
by the Borrower or any Restricted Subsidiary to Revolving Lenders, “Lenders”
under the Restated Credit Agreement or Affiliates thereof in respect of any
Purchasing Card Program, in each case including obligations in respect of
overdrafts, temporary advances, interest and fees.
 
32

--------------------------------------------------------------------------------


 
“Secured Parties” means the Administrative Agent, the Issuing Banks, the
Collateral Agent, the Security Agent, the Syndication Agent, the Lenders, each
counterparty to a Permitted Secured Hedge, any Lender or any of their Affiliates
providing cash management services to FCX or any Restricted Subsidiary, or any
Revolving Lender, any “Lender” under the Restated Credit Agreement or any of
their Affiliates providing any Purchasing Card Program to FCX or any Restricted
Subsidiary, and the successors and assigns of the foregoing.
 
“Security Agent” means JPMCB, not in its individual capacity, but as Security
Agent for the lenders under the Restated Credit Agreement.
 
“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Affiliate Subordination Agreement, each control agreement
delivered pursuant to the Collateral Agreement and each other security agreement
or other instrument or document executed and delivered pursuant to Section 5.12
or 5.13 to secure any of the Obligations.
 
“Senior Notes” means (a) the $6,000,000,000 aggregate principal amount of
unsecured senior notes due 2015 and unsecured senior notes due 2017 issued by
the Borrower on the Effective Date in a public offering or in a Rule 144A or
other private placement and (b) any substantially identical senior notes that
are registered under the Securities Act of 1933, as amended, and issued in
exchange for the senior notes described in clause (a) of this definition.
 
“Senior Notes Documents” means the indenture under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes, providing for any Guarantee or other right in
respect thereof, affecting the terms of the foregoing or entered into in
connection therewith and all schedules, exhibits and annexes to each of the
foregoing.
 
“Significant Subsidiary” means any Subsidiary of the Borrower that satisfies the
criteria for a “significant subsidiary” set forth in Rule 1.02(w) of Regulation
S-X under the Securities Exchange Act of 1934, as amended.
 
“Standard Receivables Facility Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary that the Borrower has determined in good faith to be customary in
financings similar to a Receivables Facility, including, without limitation,
those relating to the servicing of the assets of a Receivables Facility
Subsidiary, it being understood that any Receivables Facility Repurchase
Obligation shall be deemed to be a Standard Receivables Facility Undertaking.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
equity or more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
33

--------------------------------------------------------------------------------


 
“Subsidiary Guarantor” means each Subsidiary that Guarantees the Secured
Obligations under a Loan Document.
 
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the Swingline Exposure at such
time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.19.
 
“Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in
its capacity as syndication agent for the Lenders hereunder.
 
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or any Restricted
Subsidiary is or may become obligated to make (i) any payment in connection with
a purchase by any third party from a Person other than the Borrower or any
Restricted Subsidiary of any Equity Interest or Restricted Indebtedness or
(ii) any payment (other than on account of a permitted purchase by it of any
Equity Interest or any Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness; provided that no phantom stock or similar plan
providing for payments only to current or former directors, officers or
employees of the Borrower or any Restricted Subsidiary (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Commitments” means the Tranche A Commitments.
 
“Term Loans” means the Tranche A Term Loans.
 
“Third Amended and Restated FCX/ISI Pledge Agreement (PTII Shares)” means an
amended and restated pledge agreement pursuant to which each of FCX and
International Support Inc. granted a perfected first priority security interest
under Indonesian law in the PTII Shares for the ratable benefit of the holders
of the Obligations, the Ratable Obligations and the FI Obligations.
 
“Total Debt” means, as of any date, the sum as of such date of (a) the aggregate
principal amount of Funded Debt of the Borrower and the Restricted Subsidiaries
outstanding as of such date, in the amount that would be reflected as a
liability on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, plus (b), without duplication of amounts included in
clause (a), the aggregate amount of Attributable Debt of the Borrower and the
Restricted Subsidiaries outstanding as of such date, minus (c) the lesser as of
such date of (i) $1,000,000,000 and (ii) the aggregate amount of Available
Domestic Cash.
 
“Total Leverage Ratio” means, on any date, the ratio of (a) Total Debt as of the
last day of the fiscal quarter of FCX ended on such date or most recently prior
to
 
34

--------------------------------------------------------------------------------


 
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of FCX ended on such date or most recently prior to such date.
 
“Total Secured Debt” means, as of any date, the sum as of such date of (a) the
aggregate principal amount of Funded Debt of the Borrower and the Restricted
Subsidiaries outstanding as of such date that is secured by any asset of the
Borrower or any Restricted Subsidiary, in the amount that would be reflected as
a liability on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP, plus (b), without duplication of amounts included in
clause (a), the aggregate amount of Attributable Debt of the Borrower and the
Restricted Subsidiaries outstanding as of such date, minus (c) the lesser as of
such date of (i) $1,000,000,000 and (ii) the aggregate amount of Available
Domestic Cash.
 
“Total Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Secured Debt as of the last day of the fiscal quarter of FCX ended on such date
or most recently prior to such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of FCX ended on such date or most recently
prior to such date.
 
“Tranche A Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche A Term Loan hereunder on the Amendment
Effective Date, expressed as an amount representing the maximum principal amount
of the Tranche A Term Loan to be made by such Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Tranche A
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche A Commitment, as
the case may be.  The initial aggregate amount of the Lenders’ Tranche A
Commitments is $2,450,000,000.
 
“Tranche A Lender” means a Lender with a Tranche A Commitment or an outstanding
Tranche A Term Loan.
 
“Tranche A Maturity Date” means March 19, 2012.
 
“Tranche A Term Loans” means Loans made pursuant to clause (a) of Section 2.01.
 
“Tranche B Term Loans” has the meaning assigned to such term under the Existing
Parent Credit Agreement
 
“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.
 
“Transactions” means (a) the execution and delivery by each Loan Party of the
Amendment Agreement and each other Loan Document to which it is to be a party,
the continuation or creation of the Liens pursuant to the Security Documents,
the borrowing of Loans on the Amendment Effective Date, the use of the proceeds
thereof and the issuance of Letters of Credit on the Amendment Effective Date,
(b) the execution and delivery by the Borrower and each of its Subsidiaries
party thereto of the Restated Credit Agreement and the borrowing of loans
thereunder on the Amendment Effective Date and the use of the proceeds thereof,
the issuance of letters of credit thereunder on the Amendment Effective Date,
and the continuation or creation of the Liens pursuant to the Security Documents
thereunder, and (c) the payment of the Transaction Costs.
 
35

--------------------------------------------------------------------------------


 
“Transferred Shares” has the meaning set forth in the definition of “Qualifying
PTFI Sale Transaction”.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
 
“Unrestricted Subsidiary” means (i) any Subsidiary designated as an Unrestricted
Subsidiary by FCX in accordance with Section 6.13 after the Effective Date,
(ii) any Subsidiary of any Unrestricted Subsidiary, and (iii) any surviving
corporation (other than PTFI, FCX, PD or a Restricted Subsidiary) into which any
of such corporations referred to in clause (i) or (ii) is merged or
consolidated, subject to Section 6.03.  As of the Amendment Effective Date, no
Subsidiary is an Unrestricted Subsidiary.
 
“Unrestricted Subsidiary Investment Amount” means at any time (a) the aggregate
cumulative amount of Investments made in Unrestricted Subsidiaries on or after
the Effective Date under Section 6.04; plus (b) the Unrestricted Subsidiary LC
Exposure; plus (c) the aggregate cumulative amount of the existing Investments
in Unrestricted Subsidiaries at the time of the Designations under Section
6.13(a); minus (d) the aggregate cumulative return of Investment in Unrestricted
Subsidiaries deemed to have occurred upon RS Designations as determined under
Section 6.13(b), the Net Proceeds received by FCX and the Restricted
Subsidiaries in respect of dispositions of Investments in Unrestricted
Subsidiaries and the aggregate amount of dividends and other distributions
received by FCX and the Restricted Subsidiaries from Unrestricted
Subsidiaries.  For purposes of determining the Unrestricted Subsidiary
Investment Amount at any time, any completion Guarantee by FCX or any Restricted
Subsidiary of any Project Financing of any Unrestricted Subsidiary shall be
deemed to be an Investment in such Unrestricted Subsidiary in an amount at any
time equal to the lesser of (1) the maximum stated amount of the claim that may
be made under such Guarantee, if any, and (2) the aggregate outstanding
principal amount of such Project Financing at such time.
 
“Unrestricted Subsidiary LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit and “Letters of
Credit” under the Restated Credit Agreement issued for the account of
Unrestricted Subsidiaries at such time plus (b) the aggregate amount of all LC
Disbursements and “LC Disbursements” under the Restated Credit Agreement
relating to such Letters of Credit and “Letters of Credit” that have not yet
been reimbursed by or on behalf of the Borrower or PTFI at such time.
 
“Wholly Owned Subsidiary” means a subsidiary of FCX of which securities or other
ownership interests (except for directors’ qualifying shares and other de
minimis amounts of outstanding securities or ownership interests) representing
100% of the ordinary voting power and 100% of equity or 100% of the general
partnership interests are, at the time any determination is being made, owned,
Controlled or held by FCX or one or more Wholly Owned Subsidiaries of FCX, or by
FCX and one or more Wholly Owned Subsidiaries of FCX.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
36

--------------------------------------------------------------------------------


 
“World Bank Guidelines” means the World Bank Pollution Prevention and Abatement
Handbook Guidelines, summarized and attached in Annex A to the ERM Report.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).  Commitments also may be classified and referred to by Class (e.g.,
a “Revolving Commitment”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time and to any successor law or regulation, (c) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof (other than Section 5.01(a) or 5.01(b)) to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof (other than Section 5.01(a) or 5.01(b)) for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; providedfurther that
if at any time of delivery of financial statements under Section 5.01(a) or
5.01(b) GAAP as applied under the other provisions hereof shall as a result of
the operation of this Section 1.04 be different from that used in such financial
statements, FCX shall deliver together with such financial statements a
reconciliation in reasonable detail of such financial statements to such
different GAAP.
 
37

--------------------------------------------------------------------------------


 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, (a) each Lender having a Tranche A Commitment shall make a Tranche A
Term Loan to the Borrower on the Amendment Effective Date in a principal amount
not exceeding its Tranche A Commitment, and (b) each Lender agrees to make
Revolving Loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving
Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.
 
SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(b)  Subject to Section 2.13, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith, provided that all Borrowings made on the
Amendment Effective Date must be made as ABR Borrowings unless the Borrower
shall have provided an indemnity satisfactory to the Administrative Agent
extending the benefits of Section 2.15 to Lenders in respect of such
Borrowings.  Each Swingline Loan shall be an ABR Loan.  Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
 
(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  Each Swingline Loan shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000.  Borrowings of more than one Type and Class may be outstanding at
the same time, provided that there shall not at any time be more than a total of
25 Eurodollar Borrowings outstanding.  Notwithstanding anything to the contrary
herein, an ABR Revolving Borrowing or a Swingline Loan may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e).
 
(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or the Tranche A Maturity Date, as the case may be.
 
SECTION 2.03.  Requests for Borrowings.  To request a Revolving Borrowing or
Term Borrowing, the Borrower shall notify the Administrative Agent of
 
38

--------------------------------------------------------------------------------


 
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, including to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e), not
later than 12:00 noon, New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy (or by electronic
transmission with telephonic confirmation of receipt thereof) to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
 
(i)  whether the requested Borrowing is to be a Revolving Borrowing, or Tranche
A Term Borrowing;
 
(ii)  the aggregate amount of such Borrowing;
 
(iii)  the date of such Borrowing, which shall be a Business Day;
 
(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(v)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(vi)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.19.  The Administrative Agent will make such funds transferred to
it available to the Borrower by promptly crediting the amounts so received, in
like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.05(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
 
39

--------------------------------------------------------------------------------


 
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
SECTION 2.05.  Letters of Credit.  (a)  General.  (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit (A) for its own account, (B) for the account of any Restricted Subsidiary
and (C) subject to Section 6.04 and to the last sentence of this paragraph, for
the account of Unrestricted Subsidiaries, in any case in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Revolving Availability Period.  The
issuance of any Letter of Credit for the account of an Unrestricted Subsidiary
shall be deemed to constitute an Investment in an Unrestricted Subsidiary
pursuant to Section 6.04 in the stated amount of such Letter of Credit.
 
(ii) On the Effective Date, each Issuing Bank that had issued an Existing Letter
of Credit was deemed, without further action by any party hereto, to have
granted to each Revolving Lender and each Revolving Lender was deemed to have
purchased from such Issuing Bank a participation in such Existing Letter of
Credit in accordance with paragraph (d) below.  The applicable Issuing Banks and
the Lenders that were also party to the PD Credit Agreement and the Existing
Credit Agreement agreed that concurrently with such grant, the participations in
the Existing Letters of Credit granted to such lenders under the PD Credit
Agreement or the Existing Credit Agreement, as applicable, were automatically
canceled without further action by any of the parties thereto.  On and after the
Effective Date, each Existing Letter of Credit shall constitute a Letter of
Credit for all purposes hereof.  Any Lender that issued an Existing Letter of
Credit but shall not have entered into an Issuing Bank Agreement shall have the
rights of an Issuing Bank as to such Letter of Credit for purposes of this
Section 2.05.
 
(iii) The Borrower may at any time redesignate Letters of Credit as Letters of
Credit under the Restated Credit Agreement (“RA Letters of Credit”); provided
that (A) the Borrower shall by notice to the Administrative Agent identify the
Letters of Credit to be redesignated hereunder and certify that the conditions
to such redesignation set forth in the following clause (B) are satisfied and
that no Default shall have occurred and be continuing; and (B) no redesignation
of a Letter of Credit shall become effective hereunder unless after giving
effect to such redesignation the conditions precedent to the issuance,
amendment, renewal or extension of an RA Letter of Credit under the Restated
Credit Agreement shall be satisfied (or waived in accordance with Section 9.02
of the Restated Credit Agreement).  If at any time the total Commitments (as
defined in the Restated Credit Agreement) exceed the total Exposures (as defined
in the Restated Credit Agreement), and, after giving effect to any prepayment
required to be made under Section 2.10(b) of this Agreement within three
Business Days of the origin of such excess, such excess shall not be reduced to
zero, the Borrower hereby irrevocably directs
 
40

--------------------------------------------------------------------------------


 
the Administrative Agent to identify such Letter of Credit or Letters of Credit
as will result in such excess being reduced to the smallest amount possible and
redesignating each as an RA Letter of Credit; provided that no redesignation of
a Letter of Credit shall become effective under this sentence unless after
giving effect to such redesignation the conditions precedent to the issuance,
amendment, renewal or extension of an RA Letter of Credit under the Restated
Credit Agreement shall be satisfied.  The Lenders hereby agree that upon the
effectiveness of any redesignation of a Letter of Credit as an RA Letter of
Credit, the Issuing Bank that issued such Letter of Credit shall be deemed,
without further action by any party hereto, to have released the participation
by each Revolving Lender in such Letter of Credit and on and after the
effectiveness of any such redesignation, such Letter of Credit shall for all
purposes hereof be treated in the same way as a Letter of Credit that has
expired or been canceled.
 
(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by an Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request to it for a Letter of Credit.  A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not, taken together
with the “LC Exposure” under the Restated Credit Agreement, exceed
$1,000,000,000, (ii) the Unrestricted Subsidiary LC Exposure shall not exceed
$150,000,000 and (iii) the total Revolving Exposures shall not exceed the total
Revolving Commitments.  The Borrower shall certify at the time of each such
request in respect of a Letter of Credit for the account of an Unrestricted
Subsidiary that an Investment in such Unrestricted Subsidiary would be permitted
at such time in the amount of such Letter of Credit under Section 6.04.
 
(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided, however, that
a Letter of Credit may, upon the request of the Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of one year or less (but not beyond the date that is five
Business Days prior to the Revolving Maturity Date) unless the applicable
Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.
 
(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such
 
41

--------------------------------------------------------------------------------


 
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than (i) 2:00 p.m., New York City time, on the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time on the day of receipt, or (ii) 12:00 noon, New York
City time, on the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to 10:00 a.m., New
York City time, on the day of receipt; provided that the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.19 that such payment be financed with a Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting
Borrowing.  If the Borrower fails to make such a payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.04 with respect to Loans made by such Lender
(and Section 2.04 shall apply, mutatismutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of Revolving Loans
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
(f)  Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any
 
42

--------------------------------------------------------------------------------


 
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g)  Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Lenders with respect to any such LC Disbursement.
 
(h)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.12(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment.
 
43

--------------------------------------------------------------------------------


 
(i)  Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
 
(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing or if the Borrower is required to provide cash collateral pursuant to
Section 2.10(b) or if the Borrower gives written notice to the Administrative
Agent that it elects to provide cash collateral for purposes of Section 6.14 and
6.15, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, or on the date the Borrower provides notice of such
election, as applicable, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, (i) upon the occurrence of any Event of Default with respect to the
Borrower described in clause (g) or (h) of Article VII or (ii) upon the
occurrence of the circumstances described in Section 2.10(b).  Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement, and the
Borrower hereby grants the Lenders a security interest in all funds and
investments in such account to secure such obligations.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement.  If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default or elects to provide such collateral for
purposes of Section 6.14 and 6.15, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower (i) in the case of any Event of
Default, within three Business Days after all Events of Default have been cured
or waived, or (ii) in the case of any such election, after the delivery of
financial statements showing compliance
 
44

--------------------------------------------------------------------------------


 
with the financial ratio requirements set forth in Sections 6.14 and 6.15 or
after receipt of written consent to such release from the Required Revolving
Lenders.
 
(k)  Issuing Bank Agreements.  Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on the first Business Day of each week, the daily activity (set forth by day) in
respect of Letters of Credit during the immediately preceding week, including
all issuances, extensions, amendments and renewals, all expirations and
cancelations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
 
SECTION 2.06.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request or deemed by Section
2.03, and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or deemed by Section
2.03.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
 
(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 (including with respect to
minimum amounts and borrowing multiples relating to any resulting Borrowing):
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the
 
45

--------------------------------------------------------------------------------


 
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)  Promptly following receipt of an Interest Election Request with respect to
a Borrowing, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
 
(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.07.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, (i) the Tranche A Commitments shall terminate at 5:00 p.m., New York
City time, on the Amendment Effective Date and (ii) the Revolving Commitments
shall terminate on the Revolving Maturity Date.
 
(b)  FCX may at any time terminate, or from time to time reduce, the Commitments
of any Class; provided that (i) each reduction of the Commitments of any Class
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) FCX shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of Loans and
provision of cash collateral, in each case in accordance with Section 2.10(b),
the aggregate Revolving Exposures (excluding the LC Exposure with respect to
which cash collateral has been provided in accordance with Section 2.10(b))
would exceed the total Revolving Commitments.
 
(c)  FCX shall notify the Administrative Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section, at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election or reduction and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by FCX pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by FCX may state that such notice
 
46

--------------------------------------------------------------------------------


 
is conditioned upon the effectiveness of other financings or of asset
dispositions, in which case such notice may be revoked by FCX (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with the amounts of their
Commitments of such Class.
 
SECTION 2.08.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.09 and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least two Business
Days after such Swingline Loan is made, provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.
 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be primafacie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e)  Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
47

--------------------------------------------------------------------------------


 
SECTION 2.09.  Amortization of Term Loans.  (a)  Subject to adjustment pursuant
to paragraph (c) of this Section, the Borrower shall repay Tranche A Term
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date:
 
Date
Principal Amount
September 30, 2007
   $122,500,000
March 31, 2008
   $122,500,000
September 30, 2008
   $122,500,000
March 31, 2009
   $122,500,000
September 30, 2009
   $122,500,000
March 31, 2010
   $122,500,000
September 30, 2010
   $122,500,000
March 31, 2011
   $122,500,000
September 30, 2011
   $122,500,000
Tranche A Maturity Date
$1,347,500,000



 
(b)  To the extent not previously paid, all Tranche A Term Loans shall be due
and payable on the Tranche A Maturity Date.
 
(c)  Any prepayment of a Term Borrowing shall be applied to reduce the
subsequent scheduled repayments of the Term Borrowings to be made pursuant to
this Section in direct order.  If the initial aggregate amount of the Lenders’
Term Commitments exceeds the aggregate principal amount of Term Loans that are
made on the Amendment Effective Date, then the scheduled repayments of Term
Borrowings to be made pursuant to this Section shall be reduced ratably by an
aggregate amount equal to such excess.
 
(d)  Prior to any repayment of any Term Borrowings hereunder, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such election not
later than 12:00 noon, New York City time, three Business Days before the
scheduled date of such repayment.  Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing.  Repayments of
Term Borrowings shall be accompanied by accrued interest on the amount repaid.
 
SECTION 2.10.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject to the requirements of this Section and to
the making of any payment required under Section 2.15.
 
(b)  In the event and on each occasion on or prior to the Revolving Maturity
Date that the sum of the Revolving Exposures exceeds the total Revolving
Commitments, the Borrower shall prepay Revolving Borrowings in an aggregate
amount equal to such excess; provided that if no Revolving Borrowings are
outstanding and the LC Exposure exceeds the total Revolving Commitments, the
Borrower shall provide cash collateral in an aggregate amount equal to such
excess in accordance with Section 2.05(j).  In addition, at any time that
Revolving Borrowings are outstanding and the total Revolving Commitments (as
defined in the Restated Credit Agreement) exceed the total Revolving Exposures
(as defined in the Restated Credit Agreement) by the minimum borrowing amount
thereunder or more, the Borrower shall at the end of the next Interest Period
for any Revolving Borrowing, prepay such Revolving Borrowing (or, if less, a
 
48

--------------------------------------------------------------------------------


 
portion of such Borrowing equal to the unused Commitments (as defined in the
Restated Credit Agreement) at the time of such prepayment.
 
(c)  Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) of this Section.  In the event of any optional prepayment of Term
Borrowings, the Borrower shall specify the amount of such prepayment, and the
amount of any such prepayment of Term Borrowings shall be applied in direct
order of maturity to the remaining amortization payments under Section 2.09 on a
pro-rata basis among the Term Lenders.
 
(d)  The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that (A) if a notice of optional voluntary prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.07(c), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.07(c), and (B) a notice of prepayment of the Term Borrowings may state
that such notice is conditioned upon the effectiveness of other financings or of
asset dispositions, in which case such notice may be revoked by FCX (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
 
SECTION 2.11.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily average unused amount of the Revolving Commitment
of such Lender during the period from and including the Amendment Effective Date
to but excluding the date on which the Revolving Commitments terminate.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year, and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Amendment Effective Date.  All commitment fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
commitment fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Loans and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).
 
(b)  The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to such Lender’s
participation in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to
 
49

--------------------------------------------------------------------------------


 
unreimbursed LC Disbursements) during the period from and including the
Amendment Effective Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Amendment Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as each Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Amendment Effective Date; provided that all
such fees shall be payable on the date on which the Revolving Commitments
terminate (and, if later, the date on which there ceases to be any Revolving
Exposure) and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand.  Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c)  The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.12.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
 
(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall, on and after the date the Required Lenders so request, bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Revolving Loans
as provided in paragraph (a) of this Section.
 
(d)  Accrued interest on each Loan made to the Borrower shall be payable by the
Borrower in arrears on each Interest Payment Date for each such Loan and, in the
case of Revolving Loans, upon termination of the Revolving Commitments; provided
that
 
50

--------------------------------------------------------------------------------


 
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.14.  Increased Costs.  (a)  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in
Eurodollar Reserve Requirements) or any Issuing Bank; or
 
(ii)  impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), in each
case by or in an amount which such Lender in its sole judgment deems material in
the context of this Agreement and its Loans or participations
 
51

--------------------------------------------------------------------------------


 
in Letters of Credit hereunder, then the relevant Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
 
(b)  If any Lender shall give notice to the Administrative Agent and the
Borrower at any time to the effect that Eurodollar Reserve Requirements are, or
are scheduled to become, effective and that such Lender is or will be generally
subject to such Eurodollar Reserve Requirements as a result of which such Lender
will incur additional costs, then such Lender shall, for each day from the later
of the date of such notice and the date on which such Eurodollar Reserve
Requirements become effective, be entitled to additional interest on each
Eurodollar Loan made by it at a rate per annum determined for such day (rounded
upward, if necessary, to the nearest 100th of 1%) equal to the remainder
obtained by subtracting (i) the LIBO Rate for such Eurodollar Loan from (ii) the
rate obtained by dividing such LIBO Rate by a percentage equal to 100% minus the
then-applicable Eurodollar Reserve Requirements.  Such additional interest will
be payable in arrears to the Administrative Agent, for the account of such
Lender, on each Interest Payment Date relating to such Eurodollar Loan and on
any other date when interest is required to be paid hereunder with respect to
such Loan.  Any Lender which gives notice under this paragraph (b) shall
promptly withdraw such notice (by written notice of withdrawal given to the
Administrative Agent and the Borrower) in the event Eurodollar Reserve
Requirements cease to apply to it or the circumstances giving rise to such
notice otherwise cease to exist.
 
(c)  If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), by an amount which such Lender in its sole judgment deems to
be material in the context of this Agreement and its Loans, Commitments and
participations in Letters of Credit hereunder, then from time to time the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
 
(d)  A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (c) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank the
amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(e)  Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s
 
52

--------------------------------------------------------------------------------


 
or such Issuing Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan to the Borrower other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan to the Borrower other than
on the last day of the Interest Period applicable thereto, (c) the failure by
the Borrower to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10(d) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The relevant Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
SECTION 2.16.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other
 
53

--------------------------------------------------------------------------------


 
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority, provided, however, that the Borrower shall not be obligated to make
payment to the Administrative Agent or any Lender or Issuing Bank pursuant to
this Section in respect of penalties, interest and other liabilities
attributable to any Indemnified Taxes or Other Taxes, if such penalties,
interest and other liabilities are attributable to the gross negligence or
wilful misconduct of the Administrative Agent, Lender or Issuing Bank.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or such Issuing
Bank and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority.
 
(f)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Foreign Lender has received written notice from the Borrower or the
Administrative Agent, as the case may be, advising it of the availability of
such exemption or reduction and supplying all applicable documentation.
 
(g)  Nothing contained in this Section 2.16 shall require the Administrative
Agent, the Collateral Agent, the Security Agent, any Issuing Bank or any Lender
(or permitted assignee or Participant) to make available any of its income tax
returns or any other information that it deems to be confidential or
proprietary.
 
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursements of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16 or otherwise) prior to the time expressly required hereunder or
under such other Loan
 
54

--------------------------------------------------------------------------------


 
Document for such payment (or, if no such time is expressly required, prior to
12:00 noon, New York City time), on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to an Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14 (other than
paragraph (b) thereof), 2.15, 2.16 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments under each Loan Document shall be
made in dollars.
 
(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
55

--------------------------------------------------------------------------------


 
(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or such Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.05(d) or (e), 2.17(d), 2.19(c) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14 (other than paragraph (b)
thereof), or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 (other
than paragraph (b) thereof) or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b)  If any Lender requests compensation under Section 2.14 (other than
paragraph (b) thereof), or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, or if any Lender defaults in its obligation to fund
Loans hereunder, or if any Lender has failed to consent to a proposed amendment,
waiver, discharge or termination which pursuant to the terms of Section 9.02
requires the consent of all of the Lenders affected and with respect to which
the Required Lenders shall have granted their consent, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Principal Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it
 
56

--------------------------------------------------------------------------------


 
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a material reduction in such compensation or
payments, and (iv) in the case of any such assignment resulting from the failure
to provide a consent, the assignee shall have given such consent and the fee
required under Section 9.04(b)(ii)(C) shall have been paid by such assignee or
by the Borrower.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver, consent or approval by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
SECTION 2.19.  Swingline Loans.   (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$100,000,000 or (ii) the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments, provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of such proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
maintained with the Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e), by remittance to the applicable Issuing Bank or, to the extent that the
Revolving Lenders have made payments pursuant to Section 2.05(e) to reimburse a
Issuing Bank, to such Lenders and such Issuing Bank as their interests may
appear) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.
 
(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans.  Each Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving
 
57

--------------------------------------------------------------------------------


 
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.04 with
respect to Loans made by such Lender (and Section 2.04 shall apply,
mutatismutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter (i) each participation so acquired in
such Swingline Loan shall be deemed to be a Revolving Loan and (ii) payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Administrative Agent, as the case may be, if and
to the extent such payment is required to be refunded to the Borrower for any
reason.  The failure of any Revolving Lender to purchase any participation in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
 
 
ARTICLE III
 
Representations and Warranties
 
FCX represents and warrants to the Lenders on the date hereof, on the Amendment
Effective Date and on each other date on which representations and warranties
are made or deemed made hereunder that:
 
SECTION 3.01.  Organization; Powers.  The Borrower, each Loan Party and each of
the Borrower’s other Restricted Subsidiaries is duly organized and validly
existing (except to the extent that the failure of such other Restricted
Subsidiaries to be duly organized and validly existing would not, individually
or in the aggregate, be expected to result in a Material Adverse Effect) and, to
the extent applicable, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect in good standing under the laws of the jurisdiction of its organization,
has, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, all requisite
power and authority to carry on its business as now conducted and to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business in, and is, to the extent applicable, in good standing
in, every jurisdiction where such qualification is required.
 
SECTION 3.02.  Authorization; Enforceability.  The performance by each Loan
Party of the Loan Documents to which it is or is to be party, the Borrowings and
the issuances of Letters of Credit hereunder and the Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action.  This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan
 
58

--------------------------------------------------------------------------------


 
Document to which any Loan Party is or is to be a party, constitutes or when
executed and delivered by such Loan Party, will constitute, a valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally, concepts of reasonableness and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  Except as set forth in
Schedule 3.03, the performance by each Loan Party of the Loan Documents to which
it is or is to be party, the Borrowings and the issuances of Letters of Credit
hereunder and the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents, (iii)
certain consents and approvals that may be required in order to provide certain
guarantees or to grant certain Liens, in each case contemplated by the
Collateral and Guarantee Requirement or Section 5.12 or 5.13 hereof, (iv) the
filing of information in respect thereof with the Securities and Exchange
Commission and (v) other consents, approvals, registrations, filings or actions
the failure of which to obtain or make, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the charter, by-laws or other organizational documents of the Borrower
or any of the Loan Parties, (c) except to the extent that any such violations or
defaults would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (i) will not violate any applicable law or
regulation or any order of any Governmental Authority and (ii) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any of its Restricted Subsidiaries or its assets
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any of its Restricted Subsidiaries, except Liens created
under the Loan Documents (including Ratable Liens securing Ratable Obligations).
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Lenders the Borrower’s consolidated
balance sheet and consolidated statements of income, stockholders’ equity and
cash flows (i) as of and for the fiscal year ended December 31, 2006, reported
on by Ernst & Young LLP, independent registered public accountants, and (ii) as
of and for the fiscal quarter and the portion of the fiscal year ended March 31,
2007, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the consolidated financial position
and consolidated results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.
 
(b)  The Borrower has heretofore furnished to the Lenders PD’s consolidated
balance sheet and consolidated statements of income, shareholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2006, reported on by
PricewaterhouseCoopers LLP, independent registered public accountants.  Such
financial statements present fairly, in all material respects, the consolidated
financial position and consolidated results of operations and cash flows of PD
and its consolidated subsidiaries as of such date and for such period in
accordance with GAAP.
 
(c)  Except as disclosed in the financial statements referred to above or the
notes thereto or in the Confidential Information Materials and except for the
Disclosed Matters, after giving effect to the Transactions, neither the Borrower
nor any of the Restricted Subsidiaries has, as of the Amendment Effective Date,
any material contingent
 
59

--------------------------------------------------------------------------------


 
liabilities, unusual long-term commitments or unrealized losses that would
reasonably be expected to give rise to a Material Adverse Effect.
 
(d)  Except as set forth in Schedule 3.04(d), since December 31, 2006, there has
been no material adverse change in (i) the business, operations or financial
condition of FCX and its Subsidiaries, taken as a whole, (ii) the ability of any
Loan Party to perform its obligations under any Loan Document or (iii) the
rights of or benefits available to the Lenders under the Loan Documents.
 
SECTION 3.05.  Properties.  (a)  Except to the extent that any failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect, the Borrower and each of the Restricted Subsidiaries
has good title to, or valid leasehold interests in, all of its real and personal
property material to its business, except for Liens permitted by Section 6.02.
 
(b)  Except to the extent that any such failure or infringement, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, the Borrower and each of the Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and the Restricted Subsidiaries does not infringe upon the rights of
any other Person.
 
SECTION 3.06.  Litigation and Environmental Matters.  (a)  Except for the
Disclosed Matters, there are no actions, suits or proceedings by or before any
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
 
(b)  Except for the Disclosed Matters and except for any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required for its operations or properties under any applicable Environmental
Law, (ii) is obligated to remediate contamination resulting from releases of
Hazardous Materials or (iii) has received written notice of any claim with
respect to any Environmental Liability.
 
(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.
 
SECTION 3.07.  Compliance with Laws and Agreements.  The Borrower and its
Restricted Subsidiaries are in compliance in all material respects with all
laws, regulations and orders of any Governmental Authority applicable to them or
their properties and all indentures, agreements (including without limitation,
in the case of PTFI, the Contract of Work) and other instruments binding upon
them or their properties, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
 
SECTION 3.08.  Investment Company Status.  No Loan Party is an “investment
company” under the Investment Company Act of 1940.
 
60

--------------------------------------------------------------------------------


 
SECTION 3.09.  Taxes.  The Borrower and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed by
them and have paid or caused to be paid all Taxes required to have been paid by
them, except (i) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has,
to the extent required by GAAP, set aside on its books adequate reserves and
(ii) returns and reports the non-filing of which, and Taxes the non-payment of
which, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  Except as would not reasonably be expected
to result in a Material Adverse Effect, the present value of all accumulated
benefit obligations under all underfunded Plans (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Plans.
 
SECTION 3.11.  Disclosure.  The Confidential Information Materials and the other
reports, financial statements, certificates and other information furnished in
writing by the Loan Parties or on behalf of, and with the authorization of, the
Loan Parties to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that (i) such information was prepared in good faith based upon assumptions
believed to be reasonable at the time delivered and (ii) in the case of the
projected financial information delivered in connection with the amendment and
restatement of the Existing Parent Credit Agreement, such projected financial
information has not been modified by the Borrower as of the Amendment Effective
Date in any respect material and adverse to the Lenders.
 
SECTION 3.12.  Subsidiaries.  Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary of
the Borrower (other than Immaterial Subsidiaries) and specifies whether each
such Subsidiary is a Loan Party, in each case as of the Amendment Effective
Date.
 
SECTION 3.13.  Insurance.  Schedule 3.13 sets forth a description of all
material insurance maintained by or on behalf of the Borrower and its Restricted
Subsidiaries as of the Effective Date.  As of the Effective Date, all material
premiums in respect of such insurance are current and such insurance is in full
force and effect.  The Borrower believes that the insurance maintained by or on
behalf of the Borrower and its Restricted Subsidiaries is adequate.
 
SECTION 3.14.  Labor Matters.  As of the Amendment Effective Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened, that would reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.  The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to
 
61

--------------------------------------------------------------------------------


 
which the Borrower or any Subsidiary is party that would reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect.
 
SECTION 3.15.  Security Documents.  At all times on and after the Amendment
Effective Date,
 
(a)  The Collateral Agreement shall be effective to create in favor of the
Collateral Agent for the ratable benefit of the Secured Parties (as defined in
the Collateral Agreement) a valid and enforceable security interest in the
Collateral (as defined therein) and the proceeds thereof and (i) when the
Collateral (as defined therein) constituting certificated securities (as defined
in the Uniform Commercial Code (as defined in the Collateral Agreement)) is
delivered to the Collateral Agent thereunder together with instruments of
transfer duly endorsed in blank, the security interest of the Collateral Agent
therein will constitute a perfected Lien on, and security interest in, all
right, title and interest of the Grantors (as defined in the Collateral
Agreement) in such Collateral, prior and superior in right to any other Person
(subject only to Liens permitted under Section 6.02) (it being understood that
no representation is made under this clause (i) as to (A) any such Collateral
that is subject to a Foreign Pledge Agreement or (B) the perfection or priority
of any Lien to the extent that  such perfection or priority is determined under
the law of a jurisdiction outside the United States, which are covered by
paragraph (b) below), and (ii) when financing statements in appropriate form are
filed in the offices specified in the Perfection Certificate, the security
interest of the Collateral Agent will constitute a perfected Lien on and
security interest in all right, title and interest of the Grantors (as defined
in the Collateral Agreement) in the Collateral (as defined therein) and the
proceeds thereof to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person (subject only to Liens permitted under Section 6.02).
 
(b)  After taking the actions specified for perfection therein, each Foreign
Pledge Agreement, when executed and delivered, will be effective under
applicable law to create in favor of the Collateral Agent for the ratable
benefit of the Secured Parties a valid and enforceable security interest in the
Collateral subject thereto, and will constitute a perfected Lien on and security
interest in all right, title and interest of the Loan Parties in the Collateral
subject thereto, prior and superior to the rights of any other Person (subject
only to Liens permitted under Section 6.02).
 
(c)  At all times on and after the Amendment Effective Date, the Collateral and
Guarantee Requirement is satisfied.
 
SECTION 3.16.  Federal Reserve Regulations.  No part of the proceeds of the
Loans will be used, whether directly or indirectly, for any purpose which
entails a violation (including on the part of any Lender) of Regulation U or X
of the Board.
 
SECTION 3.17.  Solvency.  Immediately after the consummation of the Effective
Date Transactions that occurred on the Effective Date and immediately following
the making of each Loan made on the Effective Date and after giving effect to
the application of the proceeds of such Loans and to all rights of
reimbursement, contribution and subrogation, (a) the fair value of the
consolidated assets of the Borrower, at a fair valuation, exceeded its
consolidated debts and liabilities, subordinated, contingent or otherwise; (b)
the present fair saleable value of the consolidated property of the Borrower was
greater than the amount that would be required to pay the probable liability of
its consolidated debts and other liabilities, subordinated, contingent or
otherwise, as such consolidated debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, on a consolidated
 
62

--------------------------------------------------------------------------------


 
basis, were able to pay their consolidated debts and liabilities, subordinated,
contingent or otherwise, as such consolidated debts and liabilities become
absolute and matured; and (d) the Borrower did not have unreasonably small
capital with which to conduct the business in which it was engaged as such
business was then conducted and was proposed to be conducted following the
Effective Date.
 
SECTION 3.18.  Senior Indebtedness.  Each of the Obligations constitutes “senior
indebtedness” (however such concept is denominated) under and in respect of each
indenture or other agreement or instrument under which any indebtedness that is
junior or subordinated to the Obligations is outstanding.
 
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Amendment Effective Date.  The obligations of the Lenders to make
Term Loans pursuant to the amendment and restatement of this Agreement in the
form hereof shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of the Amendment Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of the Amendment Agreement) that such party has signed a
counterpart of the Amendment Agreement.
 
(b)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, to the extent applicable, good
standing of the Loan Parties, the authorization of the Transactions and any
other legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
 
(c)  The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a), (b) and (c) of Section 4.02.
 
(d)  The Existing Restated Credit Agreement shall have been amended and restated
as the Restated Credit Agreement.
 
(e)  The Administrative Agent shall have received all interest, fees and other
amounts due and payable or accrued on or prior to the Amendment Effective Date
under this Agreement or the Existing Parent Credit Agreement, including, to the
extent invoiced at least one Business Day prior to the Amendment Effective Date,
reimbursement or payment of all out-of-pocket expenses (including fees, charges
and disbursements of counsel) required to be reimbursed or paid by the Borrower
under this Agreement or any other Loan Document.
 
63

--------------------------------------------------------------------------------


 
(f)  Each Tranche B Lender (as defined in the Existing Parent Credit Agreement)
shall have received (or, substantially simultaneously with the funding of the
Term Loans on the Amendment Effective Date, shall receive) payment in full of
the principal of and interest accrued on each Tranche B Term Loan held by it and
all other amounts owing to it or accrued for its account under the Existing
Parent Credit Agreement, and all interest, fees and other amounts accrued or
owing under each of the Existing Parent Credit Agreement and the Existing
Restated Credit Agreement, including to the extent invoiced at least one
Business Day prior to the Amendment Effective Date, reimbursement or payment of
all out-of-pocket expenses (including fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Borrower thereunder, shall
have been (or, substantially simultaneously with the funding of the Term Loans
on the Amendment Effective Date, shall be) paid in full.
 
(g)  All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the execution of this Agreement
shall have been obtained.
 
(h)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of each of (i) Davis Polk & Wardwell, New York counsel for the
Borrower and the Subsidiaries, substantially in the form of Exhibit D-1, (ii)
Jones, Walker, Waechter, Poitevant, Carrère & Denègre, L.L.P., U.S. counsel for
the Borrower and the Subsidiaries, substantially in the form of Exhibit D-2, and
(iii) local counsel in each jurisdiction where a Subsidiary Guarantor, a
Subsidiary Grantor (as defined in the Collateral Agreement) or a Permitted
Pledgee the Equity Interests in which are being pledged pursuant to the
Collateral Agreement or any Foreign Pledge Agreement is organized, in each case
in form and substance reasonably satisfactory to the Administrative Agent.
 
(i)  The Collateral and Guarantee Requirement shall have been satisfied.
 
The Loans made, the application of the proceeds thereof and the termination of
existing Indebtedness under the Existing Parent Credit Agreement on the
Amendment Effective Date shall be deemed to have occurred as set forth in the
Amendment Agreement.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Amendment Effective Date, and such notice shall
be conclusive and binding.
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan,
and of any Issuing Bank to issue, amend, extend or renew a Letter of Credit, is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:
 
(a)  The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.
 
(b)  At the time of and immediately after giving effect to such Borrowing or
issuance of such Letter of Credit, as applicable, the Incurrence Test shall be
satisfied and no Default shall have occurred and be continuing.
 
64

--------------------------------------------------------------------------------


 
(c)  At the time of and immediately after giving effect to any such Revolving
Borrowing or issuance of such Letter of Credit, as applicable, the aggregate
amount of unused commitments, if any, existing under the Restated Credit
Agreement shall not exceed $5,000,000.
 
Each making of a Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and, if applicable, (c) of this Section.
 
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders and the Administrative Agent that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)  within 95 days after the end of each fiscal year of the Borrower, beginning
with fiscal year 2007, an audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries and related consolidated statements of income,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other registered independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
 
(b)  within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries and related consolidated statements
of income as of the end of and for such fiscal quarter and related consolidated
statements of income and cash flows for the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the
 
 
65

--------------------------------------------------------------------------------


 
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) at any time that any Revolving Exposure is outstanding (other than
outstanding Letters of Credit that have been fully cash collateralized in
accordance with Section 2.05(j)), setting forth reasonably detailed calculations
demonstrating compliance with the Financial Covenants, (iii) setting forth
reasonably detailed calculations of Consolidated Net Income, Consolidated
Adjusted Net Income, Consolidated EBITDA, Consolidated Total Assets,
Consolidated Revenues, Equity Proceeds, Restricted Uses and the Restricted Uses
Basket as at the end of and for the applicable fiscal period, (iv) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, and (v) identifying all Subsidiaries
(other than Immaterial Subsidiaries) formed or acquired since the end of the
previous fiscal quarter and indicating whether each such Subsidiary is a
Restricted Subsidiary or an Unrestricted Subsidiary;
 
(d)  concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accountants that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under Section
6.14 or 6.15 (which certificate may be limited to the extent required by
accounting rules or guidelines);
 
(e)  at least 30 days prior to the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related consolidated statements of
projected income and cash flow, in each case as of the end of and for such
fiscal year, and setting forth the material underlying assumptions applicable
thereto);
 
(f)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by the
Borrower with the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission (other
than amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and
 
(g)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02.  Notices of Material Events.  Promptly after any Financial Officer
obtains knowledge thereof, the Borrower will furnish to the Administrative Agent
and each Lender written notice of the following:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower
 
66

--------------------------------------------------------------------------------


 
or any Subsidiary thereof that would reasonably be expected to result in a
Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in  a
Material Adverse Effect; and
 
(d)  any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Information Regarding Collateral.  The Borrower will furnish to
the Administrative Agent and the Collateral Agent prompt written notice of any
change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s Federal
Taxpayer Identification Number or identification number, if any, issued to it by
the jurisdiction under the laws of which it is organized or (iii) in the
jurisdiction of any Loan Party’s organization.  The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent or Collateral Agent, as
applicable, to continue, to the extent existing prior to such change, at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral.
 
SECTION 5.04.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, except in the case of any Subsidiary other than PD or PTFI , to the
extent the failure to do so would not reasonably be expected to have a Material
Adverse Effect, and (ii) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 and is in the case of PTFI subject to Section 9.18(c).
 
SECTION 5.05.  Payment of Obligations.  The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay all Tax liabilities, before the same
shall become delinquent or in default, except where (a)(i) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(ii) the Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) the failure to make
any such payments, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.06.  Maintenance of Properties.  Except where a failure individually
or in the aggregate to do so would not reasonably be expected to result in a
Material Adverse Effect, the Borrower will, and will cause each of its
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
 
SECTION 5.07.  Insurance.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance
 
67

--------------------------------------------------------------------------------


 
companies insurance in such amounts and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (after giving effect to
any self-insurance reasonable and customary for similarly situated
companies).  The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.
 
SECTION 5.08.  [intentionally omitted].
 
SECTION 5.09.  Books and Records; Inspection and Audit Rights.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account sufficient to permit the preparation of financial
statements in accordance with GAAP.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice and during
normal business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 5.09 and the Administrative Agent shall not exercise
such rights more than two times during any calendar year absent the existence of
an Event of Default and for one such time the reasonable expenses of the
Administrative Agent in connection with such visit or inspection shall be for
the Borrower’s account; provided, further, that when an Event of Default exists,
the Administrative Agent or any Lender (or any of their respective
representatives) may do any of the foregoing at the reasonable expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.  The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
accountants.
 
SECTION 5.10.  Compliance with Laws; Environmental Reports.  (a)  The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
 
(b)  Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, the Borrower
will, and will cause its Subsidiaries to, (i) comply, in all material respects
with all Environmental Laws applicable to its operations and properties, (ii)
obtain and renew all permits required by Environmental Laws necessary for its
operations and properties, and (iii) conduct any remedial actions in compliance
with applicable Environmental Laws; provided, however, that the Borrower and its
Subsidiaries shall not be required to undertake any remedial action or obtain or
renew any environmental permit, or comply with any Environmental Law to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves, in accordance with GAAP, are
maintained in connection therewith.  If the Borrower is in default of its
obligations under this paragraph, the Borrower will, at the request of the
Required Lenders through the Administrative Agent, provide to the Lenders within
60 days after such request, at the expense of the Borrower, an environmental
site assessment report for the properties to which such default relates,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent and evaluating whether or not Hazardous Materials are
likely to have been released at or to have adversely affected the property, or
otherwise resulted in Environmental Liability and the estimated cost of any
compliance or remedial action in connection with such matters.
 
68

--------------------------------------------------------------------------------


 
(c)  The Borrower will in good faith and with commercially reasonable efforts,
and will similarly cause each of its Subsidiaries to, in all material respects,
operate its future major new mining projects (including the Tenke Fungurume
project) and related activities in accordance with applicable IFC Guidelines and
World Bank Guidelines in existence on December 31, 2006, and as referenced in
Annex A to the ERM Report, as appropriate to the nature of such new major
project, including with respect to the Otomona River at closure; provided,
however, that such requirement will not apply to future major new mining
projects that are located in the United States or in other jurisdictions where
the applicable rules with respect to environmental issues are generally
equivalent or more stringent than the IFC and World Bank Guidelines referenced
above.  With respect to existing operations in Indonesia, the Borrower will
cause PTFI to maintain majority compliance with applicable World Bank Guidelines
and IFC Guidelines in existence on December 31, 2006, except where noted and
accepted in the ERM Report.  In addition, the Borrower will cause PTFI to
conduct its operations in accordance with the current International Council on
Mining and Metals’ (ICMM) principles referenced in Schedule 5.10A, and adhere to
ICMM current commitments on World Heritage properties included in Schedule
5.10B.  In addition, FCX will participate in the Extractive Industries
Transparency Initiative dated as of June 16, 2003.
 
(d)  The Borrower will, and will cause each of its Restricted Subsidiaries to,
in good faith, use commercially reasonable efforts to work to satisfactorily
address the open regulatory issues with the Government of Indonesia identified
in the ERM Report (see pages 11 to 14 thereof) and to comply with the
commitments made by FCX in response to the ICCA Phase One Social Audit dated
July 2005 as indicated in Schedule 5.10C.
 
(e)  At the request of the Administrative Agent and the Syndication Agent, the
Borrower will, at the Borrower’s expense, have ERM or another consultant
reasonably acceptable to the Administrative Agent and the Syndication Agent
review the Tenke Fungurume project and complete a report (the “TFM Report”) in
respect thereof in scope and detail appropriate for a newly developed mining
project based on the applicable World Bank Guidelines and IFC performance
standards in existence on December 31, 2006.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, in good faith, use commercially
reasonable efforts to work to satisfactorily address any open regulatory issues
(consistent with the Amended and Restated Mining Convention dated September 28,
2005) with any Governmental Authority identified in the TFM Report.
 
(f)  The Lenders shall have the right, at Borrower’s expense, to have ERM or
another consultant reasonably acceptable to the Borrower update each of the ERM
Report and the TFM Report once during the term of this facility.  The Borrower
will promptly and in good faith report to the Agents and the Lenders any
unanticipated material adverse environmental, social or health and safety
developments.
 
SECTION 5.11.  Use of Proceeds and Letters of Credit.  The proceeds of the Term
Loans, together with cash will be used to repay all the Tranche B Term Loans
outstanding under the Existing Parent Credit Agreement.  Letters of Credit and
the proceeds of the Revolving Loans and Swingline Loans drawn after the
Effective Date will be used for working capital and other general corporate
purposes of the Borrower and its Subsidiaries.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation (including on the part of any Lender) of Regulation U or X of the
Board.  FCX shall ensure that at all times not more than 25% of the value of the
assets subject to the provisions of Sections 6.02 and 6.05 will consist of
Margin Stock (as defined in Regulation U of the Board); provided that FCX may
 
69

--------------------------------------------------------------------------------


 
permit such Margin Stock to exceed 25% of the value of the assets subject to the
provisions of Sections 6.02 and 6.05 if FCX shall have otherwise put into place
currently effective arrangements to ensure compliance with Regulation U and X
and the Administrative Agent shall have received an opinion satisfactory to it
as to such compliance from a law firm satisfactory to the Administrative Agent.
 
SECTION 5.12.  Additional Subsidiaries.  If any additional Restricted Subsidiary
is formed or acquired during any fiscal quarter after the Effective Date, the
Borrower will, within 60 days (or such longer period as the Administrative Agent
may agree in writing) after the end of such fiscal quarter, notify the
Administrative Agent, the Collateral Agent and the Lenders thereof and cause the
Collateral and Guarantee Requirement to be satisfied to the extent applicable
with respect to such Restricted Subsidiary and any intercompany Indebtedness
owed by such Subsidiary to the Borrower.
 
SECTION 5.13.  Further Assurances.  On and after the Effective Date, the
Borrower will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any applicable law, or which the Administrative Agent, the
Collateral Agent or the Required Lenders may reasonably request, to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties.  The Borrower also agrees to provide to the
Administrative Agent or the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
 
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
and the Administrative Agent  that:
 
SECTION 6.01.  Indebtedness; Certain Equity Securities.  (a)  The Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness or Attributable Debt, except:
 
(i)  (A) Indebtedness created under the Loan Documents, (B) Indebtedness created
under the Restated Credit Agreement and the “Loan Documents” thereunder in an
aggregate principal amount not in excess of the revolving commitments of the
lenders under the Restated Credit Agreement on the Effective Date and (C)(1)
Ratable Guarantees of Ratable Obligations by the Loan Parties and (2)
Indebtedness arising pursuant to Ratable Liens securing Ratable Obligations;
 
(ii)  Indebtedness, including Guarantees, existing on the Effective Date and set
forth in Schedule 6.01;
 
70

--------------------------------------------------------------------------------


 
(iii)  Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that any such Indebtedness owing to FCX shall, to the extent that any
such Indebtedness from any single obligor to any single obligee exceeds
$25,000,000 in aggregate principal amount, be evidenced by a promissory note
that shall have been pledged pursuant to the Collateral Agreement;
 
(iv)  secured or unsecured Indebtedness of the Borrower or any Restricted
Subsidiary and Attributable Debt in respect of sale and leaseback transactions
permitted by Section 6.06(a), in each case incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof but excluding Project Financings; provided that (A) any
such Indebtedness or Attributable Debt is incurred within 180 days prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (B) any such Attributable Debt is incurred in accordance with
Section 6.06; and providedfurther in each case that (1) no Event of Default
shall have occurred and be continuing or would result therefrom and (2)
immediately after giving effect to the incurrence thereof, the Incurrence Test
would be satisfied;
 
(v)  Project Financings and Guarantees thereof in each case by the direct or
indirect parent or parents of the applicable Project Financing Subsidiary,
provided in each case that (A) no Event of Default shall have occurred and be
continuing or would result therefrom and (B) immediately after giving effect to
the incurrence thereof, the Incurrence Test would be satisfied;
 
(vi)  in the case of FCX, the Senior Notes;
 
(vii)  unsecured Guarantees of FCX or PTFI of obligations of a purchaser in an
FCX Assisted PTFI Sale to lenders providing financing for such sale in an
aggregate amount not at any time in excess of (x) the aggregate amount of cash
consideration received by FCX or any Restricted Subsidiary for such FCX Assisted
PTFI Sale minus (y) the aggregate amount of payments theretofore made in respect
of principal obligations under such Guarantee;
 
(viii)  letters of credit in connection with environmental assurances and
reclamation in an aggregate face amount not exceeding $700,000,000 at any time
outstanding;
 
(ix)  unsecured Indebtedness of FCX or any Loan Party, provided that all the Net
Proceeds thereof are applied promptly to prepay Term Loans in accordance with
Section 2.10(a);
 
(x)  other Indebtedness of FCX, provided that (A) no Event of Default shall have
occurred and be continuing or would result therefrom and (B) immediately after
giving effect to the incurrence thereof, the Incurrence Test would be satisfied;
 
(xi)  other Indebtedness of the Restricted Subsidiaries and Attributable Debt in
respect of sale and leaseback transactions permitted pursuant to Section 6.06(c)
in an aggregate principal amount at any time outstanding, taken together with
all outstanding secured Indebtedness of FCX incurred under clause (x), not
 
71

--------------------------------------------------------------------------------


 
in excess of the greater of $1,500,000,000 and 8% of Consolidated Total Assets,
provided that (1) no Event of Default shall have occurred and be continuing or
would result therefrom and (2) immediately after giving effect to the incurrence
thereof, the Incurrence Test would be satisfied; and
 
(xii)  Permitted Refinancings of Indebtedness or Attributable Debt outstanding
under clauses (i)(C) (in connection with a Permitted Refinancing of the related
Indebtedness), (ii), (iv), (v), (vi), (vii), (ix) and (x).
 
Notwithstanding the foregoing or any other provision hereof, (1) no Restricted
Subsidiary shall Guarantee the Senior Notes, and (2) no Receivables Facility
shall be established under which assets of PTFI or its subsidiaries are
included.
 
(b)  The Borrower will not permit PTFI nor any other Restricted Subsidiary to
issue any preferred stock or other preferred Equity Interests; provided that
PTFI and any Restricted Subsidiary may issue preferred stock or other preferred
Equity Interests in an aggregate stated amount not in excess of $500,000,000;
provided that no such preferred stock or preferred Equity Interests shall be
subject to any redemption, repurchase or defeasance requirement prior to the
date six months after the Tranche A Maturity Date.
 
SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a)  Liens created under or specifically required by the Loan Documents securing
some or all of the Obligations; Ratable Liens created under or specifically
required by the Loan Documents securing the Ratable Obligations (provided that
each such Ratable Lien on any asset shall by its terms automatically be released
upon the release of the Lien on such asset securing the Secured Obligations);
and Liens created under or specifically required by the FI Security  Documents
or the Restated Credit Agreement securing some or all of the FI Obligations;
 
(b)  Permitted Encumbrances;
 
(c)  any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof by more than the amount of accrued interest thereon and fees,
expenses and premiums paid in connection with such extension, renewal or
replacement;
 
(d)  Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such Liens secure
Indebtedness or Attributable Debt permitted by clause (iv) of Section 6.01(a) or
extensions, renewals or replacements thereof permitted by Section 6.01(a)(xii),
(B) such Liens (or the Liens securing the Indebtedness or Attributable Debt so
extended, renewed or replaced) and the Indebtedness secured thereby are incurred
within 180 days prior to or within 180 days after such acquisition or the
completion of such acquisition, construction or improvement, (C) the
 
72

--------------------------------------------------------------------------------


 
Indebtedness or Attributable Debt  secured thereby does not exceed by more than
a de minimis amount the cost of acquiring, constructing or improving such fixed
or capital assets and (D) such Liens shall not apply to any other property or
assets of the Borrower or any Restricted Subsidiary;
 
(e)  Liens securing any Project Financing or any Guarantee thereof by any direct
or indirect parent of the applicable Project Financing Subsidiary; provided that
(A) such Liens secure only Indebtedness or Attributable Debt permitted by
Section 6.01(a)(v) or extensions, renewals or replacements thereof permitted by
Section 6.01(a)(xii) and (B) such Liens do not apply to any property or assets
of the Borrower or any Restricted Subsidiaries other than the assets of the
applicable Project Financing Subsidiary and Equity Interests in the applicable
Project Financing Subsidiary or any direct or indirect parent thereof that holds
no significant assets other than direct or indirect ownership interests in such
Project Financing Subsidiary or assets related to, or ownership interests in
Subsidiaries that hold assets related to, the operations of such Project
Financing Subsidiary;
 
(f)  required margin deposits on, and other Liens on assets (other than Equity
Interests) of the Borrower or any Restricted Subsidiary securing obligations
under, Hedging Agreements permitted hereunder;
 
(g)  Liens on property, other assets or shares of stock of a Person at the time
such Person becomes a Restricted Subsidiary (or at the time the Borrower or a
Restricted Subsidiary acquires such property, other assets or shares of stock,
including any acquisition by means of a merger, consolidation or other business
combination transaction with or into any Restricted Subsidiary); provided,
however, that such Liens are not created, incurred or assumed in anticipation of
or in connection with such other Person becoming a Restricted Subsidiary (or
such acquisition of such property, other assets or stock); and provided,
further, that such Liens are limited to all or part of the same property, other
assets or stock (plus improvements, accession, proceeds or dividends or
distributions in connection with the original property, other assets or stock)
that secured the obligations to which such Liens relate;
 
(h)  Liens on assets or property of any Restricted Subsidiary (other than any
Loan Party) securing Indebtedness or other obligations of such Restricted
Subsidiary owing to the Borrower or another Restricted Subsidiary;
 
(i)  Liens securing any Permitted Refinancing of Indebtedness or Attributable
Debt that was previously so secured, and permitted to be secured under this
Agreement; provided that any such Lien is limited to all or part of the same
property or assets (plus improvements and accessions thereto) that secured the
Indebtedness or Attributable Debt being refinanced at the time of such
refinancing;
 
(j)  Liens incurred with respect to obligations (other than Indebtedness for
borrowed money) which do not exceed $500,000,000 at any one time outstanding;
 
(k)  Liens on Equity Interests or other securities or assets of any Unrestricted
Subsidiary that secure Indebtedness of such Unrestricted Subsidiary;
 
(l)  Liens on amounts not to exceed the sum of up to three years of  regularly
scheduled interest payments in respect of Indebtedness of the Borrower permitted
hereby, which amounts shall have been placed in interest reserve
 
73

--------------------------------------------------------------------------------


 
accounts in connection with the issuance of such Indebtedness to secure the
obligations under such Indebtedness;
 
(m)  the RTZ Interests;
 
(n)  Liens on cash, Permitted Investments and other assets securing (i) letters
of credit permitted pursuant to Section 6.01(a)(viii) and (ii) environmental
assurance and reclamation claims, provided that the aggregate amount of cash,
Permitted Investments and other assets subject to such Liens under this
paragraph (n) shall not at any time exceed $700,000,000;
 
(o)  Liens not expressly permitted by clauses (a) through (n) securing
Indebtedness permitted pursuant to Section 6.01(a)(x) or (xi) and Attributable
Debt in respect of sale and leaseback transactions permitted pursuant to
Section 6.06(c), provided that such Liens are created in connection with the
incurrence of such Indebtedness. and
 
(p)  Liens on the receivables, metals and related assets subject to any
Receivables Facility, Metalstream Transaction or other Indebtedness included in
clause (j) of the definition of “Indebtedness”.
 
SECTION 6.03.  Fundamental Changes.  (a)  The Borrower will not, nor will it
permit any Restricted Subsidiary to, effect any Proscribed
Consolidation.  “Consolidation” means the merger, consolidation, liquidation or
dissolution of any Person with or into any other Person or the sale, transfer,
lease or other disposition of all or substantially all the assets of any Person
to another Person.  “Proscribed Consolidation” means any Consolidation of (i) PD
and FCX or (ii) any of (A) on the one hand, PTFI, PD Morenci, Cyprus Climax
Metals Company, Phelps Dodge Exploration Company, O&C Holdco or any of their
subsidiaries, and (B) on the other hand, FCX or PD.  “Proscribed Consolidation”
shall also mean any merger or consolidation involving FCX in which FCX is not
the surviving Person (the “Successor Company”) unless (1) the Successor Company
will be a corporation organized and existing under the laws of the United States
of America, any State thereof or the District of Columbia and the Successor
Company will expressly assume, by an agreement executed and delivered to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent, all the obligations of FCX under the Loan Documents; and (2) immediately
after giving effect to such transaction (and treating any Indebtedness which
becomes an obligation of the Successor Company or any Restricted Subsidiary as a
result of such transaction as having been incurred by the Successor Company or
such Restricted Subsidiary at the time of such transaction), (A) no Event of
Default shall have occurred and be continuing or would result therefrom and (B)
immediately after giving effect to such incurrence, the Incurrence Test would be
satisfied.
 
(b)  The Borrower will not, nor will it permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, (i) any Restricted Subsidiary may merge
into any other Restricted Subsidiary in a transaction in which the surviving
entity is a Restricted Subsidiary and (ii) any Restricted Subsidiary that is not
owned directly by FCX, any Immaterial Subsidiary and any Subsidiary engaged
primarily in exploration activities may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided
 
74

--------------------------------------------------------------------------------


 
that such transaction shall not constitute a Proscribed Consolidation and the
surviving corporation in any merger involving a Loan Party shall be a Loan
Party.
 
(c)  FCX will not engage in any business or activity other than (i) the
ownership of (A) outstanding Equity Interests in Subsidiaries that are pledged
as Collateral to the extent required by the Collateral and Guarantee Requirement
(subject to the Collateral and Guarantee Minimum Requirement), (B) Indebtedness
owed by Subsidiaries that is pledged as Collateral, (C) cash and Permitted
Investments that with deminimis exceptions is pledged as Collateral and held in
accounts subject to control agreements for the benefit of the Secured Parties,
(D) other cash and Permitted Investments securing letters of credit permitted
pursuant to Section 6.01(a)(viii), and (E) other assets the aggregate book value
of which is not in excess of $100,000,000; (ii) the issuance of Equity
Interests, the making of Restricted Payments, the incurrence of Indebtedness and
the making of Investments in Subsidiaries, in each case to the extent not
otherwise prohibited hereunder; and (iii) corporate maintenance activities
associated with being a public company and with being a holding company for a
consolidated group and other deminimis activities as are customary for public
holding companies that are similarly situated (including, without limitation,
the employment of certain employees).
 
(d)  Phelps Dodge Morenci, Inc. will not engage in any business or activity
other than the ownership, operation and financing of the mining interests and
business in Morenci, Arizona, which it owns and engages in on the Effective Date
and extensions, expansions, improvements and modifications thereof in locations
in which Phelps Dodge Morenci, Inc. has interests on the Effective Date and
interests contiguous or in reasonable proximity thereto (collectively, the
“Morenci Property”) (the “Morenci Business”).  For the avoidance of doubt, the
Morenci Business includes the mining, milling and leaching of mineral bearing
material and the production of copper and molybdenum concentrates, copper
precipitates and electrowon copper cathode at the Morenci Property, any
exploration, development or other capital programs relating to the Morenci
Property and any activities incidental to any of the foregoing.  Phelps Dodge
Morenci, Inc. will not own or acquire any assets (other than the Morenci
Business and assets incidental thereto, including cash and Permitted
Investments) or incur any liabilities (other than liabilities imposed by law,
including tax liabilities, and other liabilities incidental to its existence and
the Morenci Business (including Indebtedness to fund the operation, development,
expansion, improvement or enhancement of the Morenci Business).
 
(e)  For the avoidance of doubt, the limitations set forth in paragraphs (a)
through (d) above shall not limit the sale, transfer, lease or other disposition
of equipment between Restricted Subsidiaries in the ordinary course of business
or sales, transfers, leases or other dispositions of assets (other than in the
case of a Proscribed Consolidation) (i) from Subsidiary Guarantors to Subsidiary
Guarantors, (ii) from non-Subsidiary Guarantors to Subsidiary Guarantors, (iii)
from Subsidiary Guarantors to Restricted Subsidiaries and joint ventures of
Subsidiary Guarantors or (iv) from non-Subsidiary Guarantors to non-Subsidiary
Guarantors, so long as, in the case of sales, transfers, leases or other
dispositions to non-Subsidiary Guarantors, a Subsidiary other than PD that
directly or indirectly holds such transferee as a subsidiary is a Guarantor or
the Equity Interests in which are pledged as Collateral to the extent required
under clause (b) or (d), as applicable, of the definition of Collateral and
Guarantee Requirement.
 
(f)  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the Effective Date and businesses reasonably related thereto.
 
75

--------------------------------------------------------------------------------


 
SECTION 6.04.  Investments in Unrestricted Subsidiaries.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, purchase, hold, make
or acquire (including pursuant to any merger and including each increase to the
Unrestricted Subsidiary LC Exposure) any Investment in any Unrestricted
Subsidiary, except to the extent that after giving effect to any such
Investment, (A) the Incurrence Test would be satisfied and (B) either (x) the
Unrestricted Subsidiary Investment Amount shall not exceed 1% of Consolidated
Total Assets, or (y) if the Unrestricted Subsidiary Investment Amount shall
exceed 1% of Consolidated Total Assets, or to the extent resulting in the
Unrestricted Subsidiary Investment Amount exceeding 1% of Consolidated Total
Assets, such Investment shall constitute a Restricted Use and the Restricted
Uses shall not exceed the Restricted Uses Basket.  In connection with each such
Investment that exceeds $25,000,000, the Borrower shall deliver to the
Administrative Agent (x) written notice of such Investment and (y) a
certificate, dated the effective date of such Investment, of a Financial Officer
stating that no Event of Default has occurred and is continuing, specifying
whether such Investment is made in reliance on clause (x) or (y) of the
immediately preceding sentence and setting forth reasonably detailed
calculations demonstrating compliance with the requirements of clauses (A) and
(B) of such sentence.
 
SECTION 6.05.  Asset Sales.  (a)  The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of
all or substantially all the assets of FCX and the Restricted Subsidiaries.
 
(b)  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Restricted Subsidiaries to issue any additional Equity Interest in such
Restricted Subsidiary, except:
 
(i)  sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business;
 
(ii)  sales, transfers and dispositions to the Borrower or a Restricted
Subsidiary; provided that any such sales, transfers or dispositions between a
Loan Party and a Subsidiary that is not a Loan Party shall be made in compliance
with Section 6.03;
 
(iii)  any sale or issuance of Transferred Shares in a Qualifying PTFI Sale
Transaction;
 
(iv)  sales of assets as part of a sale and leaseback transaction permitted by
Section 6.06;
 
(v)  any sale of Equity Interests in Restricted Subsidiaries to PT-Rio Tinto
Indonesia; provided that such sale is made pursuant to Section 3.6 of the
Participation Agreement; providedfurther that any such Restricted Subsidiary
shall continue to comply with the Collateral and Guarantee Requirement;
 
(vi)  any sale of Equity Interests in Unrestricted Subsidiaries;
 
(vii)  sales, transfers and other dispositions of assets that are not permitted
by any other clause of this paragraph (b), subject to the Incurrence Test; and
 
(viii)  dispositions of receivables, metals and related assets subject to any
Receivables Facility, Metalstream Transaction or other Indebtedness included in
clause (j) of the definition of “Indebtedness”;
 
76

--------------------------------------------------------------------------------


 
provided that:
 
 
(A)
except as permitted under Section 6.05(c), no such sale, transfer, lease or
other disposition of any Equity Interests in any Loan Party (subject in the case
of PTFI to clause (iii) above) or any Wholly Owned Subsidiary of FCX the Equity
Interests in which are pledged under a Security Document shall be permitted
unless such Equity Interests constitute all the Equity Interests in such
Subsidiary held by FCX and the Restricted Subsidiaries; and

 
 
(B)
all sales, transfers, leases and other dispositions permitted hereby (other than
those permitted by clauses (i), (ii) and (iii) above) shall be made for fair
value and for (I) 100% cash consideration in the case of transactions permitted
by clause (iv), and (II) at least 75% cash consideration in the case of
transactions permitted by clauses (v), (vi) and (vii); provided, however, that
for the purposes of this paragraph (B), (1) any Permitted Investments received
as consideration, (2) any liabilities (as shown on the most recent consolidated
balance sheet of FCX provided hereunder or in the footnotes thereto) of FCX or
the applicable Restricted Subsidiary, other than with respect to Indebtedness
that is not secured by the assets disposed of, that are assumed by the
transferee with respect to the applicable disposition and for which FCX and all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors, (3) any securities received by FCX or such Restricted
Subsidiary from such transferee that are converted by FCX or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable disposition and (4) any Designated
Noncash Consideration received by FCX or such Restricted Subsidiary in respect
of such disposition having an aggregate fair market value, taken together with
all other Designated Noncash Consideration received pursuant to this clause (4)
that is at that time outstanding, not in excess of the greater of $500,000,000
and 1.5% of Consolidated Total Assets at the time of the receipt of such
Designated Noncash Consideration, with the fair market value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value, shall in each case of clauses (1),
(2), (3) and (4) be deemed to be cash.

 
(c)   Notwithstanding any other provision of this Agreement or any other Loan
Document:
 
(i)  PTFI will not sell, transfer, lease or otherwise dispose of the Contract of
Work or any rights thereunder; and
 
(ii)  FCX or PTII may not sell, transfer or otherwise dispose of Equity
Interests in PTFI, and PTFI may not issue additional Equity Interests (each a
“PTFI Share Sale”), except that this clause (ii) shall not prohibit any PTFI
Share Sale if after giving effect thereto FCX holds, directly or indirectly,
PTFI Shares representing at least 50.1% of all the Equity Interests in PTFI.
 
SECTION 6.06.  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent
 
77

--------------------------------------------------------------------------------


 
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
except for (a) any such sale and leaseback of any fixed or capital assets that
is made for cash consideration in an amount not less than the cost of such fixed
or capital asset and is consummated within 180 days after the Borrower or such
Restricted Subsidiary acquires or completes the construction of such fixed or
capital asset; (b) any such sale and leaseback of Project Financing Assets as
part of a Project Financing, provided in each case that such sale and leaseback
is solely for cash; and (c) any sale and leaseback of fixed or capital assets;
provided that the aggregate amount of the Attributable Debt in respect of such
sale and leaseback transactions under this clause (c) at any time outstanding,
taken together with all outstanding secured Indebtedness of FCX incurred under
Section 6.01(a)(x) and all Indebtedness incurred pursuant to
Section 6.01(a)(xi), shall not exceed the greater of $1,500,000,000 and 8% of
Consolidated Total Assets;  provided in each case under clauses (a), (b) and (c)
that (A) no Event of Default shall have occurred and be continuing or would
result therefrom and (B) immediately after giving effect to the incurrence
thereof, the Incurrence Test would be satisfied.
 
SECTION 6.07.  Hedging Agreements.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any Hedging Agreement, other
than Hedging Agreements entered into in the ordinary course of business to hedge
or protect against actual or reasonably anticipated risks to which the Borrower
or any Restricted Subsidiary is exposed in the conduct and financing of its
business, and not in any event for speculation.
 
SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.  (a)  The
Borrower will not, nor will it permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except
 
(i)  Restricted Subsidiaries may declare and pay dividends ratably with respect
to their capital stock (A) to shareholders other than FCX, (B) to FCX to the
extent the proceeds of such dividends are applied to pay operating expenses in
the ordinary course of business, and (C) to FCX so long as (1) no Event of
Default under clause (a) or (b) of Article VII shall have occurred and be
continuing and (2) if any Event of Default other than under clause (a) or (b) of
Article VII shall have occurred and be continuing (or shall result from the
payment thereof), so long as the Required Lenders shall not have given notice to
FCX that such dividends shall not be permitted to be paid during the pendency of
such Event of Default,
 
(ii)  so long as no Event of Default shall have occurred and be continuing (or
shall result from the payment thereof), FCX may pay regularly scheduled
quarterly dividends in respect of its preferred stock issued and outstanding on
the Effective Date and effect regularly scheduled mandatory redemptions of its
preferred stock issued and outstanding on the Effective Date, in each case, to
the extent and in the amounts required by the terms of such preferred stock as
in effect on the Effective Date,
 
(iii)  so long as no Event of Default shall have occurred and be continuing (or
shall result from the payment thereof), FCX may, consistent with its dividend
practices as of the Effective Date, and subject to the Incurrence Test, declare
and pay dividends on its shares of common stock (and on shares of common stock
issued upon the conversion of or in exchange for shares of FCX’s 5 1/2%
Convertible Perpetual Preferred Stock outstanding on the Effective Date) in an
 
78

--------------------------------------------------------------------------------


 
amount in respect of any fiscal quarter not to exceed $0.3125 per share of FCX’s
common stock (adjusted as applicable to eliminate the effect of stock dividends,
stock splits, reverse stock splits and other transactions in respect of such
shares of common stock, and payable in respect of any shares of common stock
received pursuant to any such stock dividend, stock split, reverse stock split
or other transaction) (it being understood that Restricted Payments made in
reliance on this clause (iii) in respect of shares of FCX’s common stock issued
or sold after the Effective Date (or in respect of shares received in stock
dividends, stock splits, reverse stock splits or other transactions in respect
of such shares of common stock) involving either (x) a receipt of cash proceeds
that increased the Restricted Uses Basket or (y) the receipt of assets in
consideration for such common stock shall constitute Restricted Uses and shall
reduce the Restricted Uses Basket (which reduction may be to less than zero)),
and
 
(iv)  so long as no Event of Default shall have occurred and be continuing (or
shall result from the payment thereof), and subject to the Incurrence Test, FCX
may make Restricted Payments in cash in any amounts to the extent that,
immediately after giving effect thereto (and to any expenditure of cash required
thereby), the Restricted Uses would not be greater than the Restricted Uses
Basket.
 
(b)  The Borrower will not, nor will it permit any Restricted Subsidiary to,
make, directly or indirectly, any voluntary payment or other voluntary
distribution (whether in cash, securities (other than common stock of FCX) or
other property) of or in respect of principal of or interest on any
Indebtedness, or any voluntary payment or other voluntary distribution (whether
in cash, securities (other than common stock of FCX) or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any
Indebtedness, except:
 
(i)  payment of Indebtedness created under the Loan Documents and payment of
Ratable Obligations and Existing PD Obligations;
 
(ii)  payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of
Indebtedness prohibited by the subordination provisions thereof;
 
(iii)  refinancings of Indebtedness to the extent permitted by Section 6.01(a)
(including, without limitation, the refinancing of any Indebtedness, other than
the Senior Notes, with Indebtedness permitted under Section 6.01(a)(xi));
 
(iv)  payment of secured Indebtedness that becomes due as a result of the sale
or transfer of the property or assets securing such Indebtedness;
 
(v)  prepayments of Indebtedness owed to FCX by a Restricted Subsidiary or owed
to a Restricted Subsidiary by FCX or another Restricted Subsidiary, provided
that prepayments of Indebtedness owed to a Restricted Subsidiary that is not a
Loan Party shall be permitted only to the extent no Event of Default has
occurred and is continuing at the time of such prepayment, except that such
prepayments shall be permitted (A) to the extent the proceeds of such
prepayments are applied to pay operating expenses or to make Capital
Expenditures in the ordinary course of business, and (B) to the extent the
proceeds of such prepayments are applied to pay scheduled debt service of such
Restricted
 
79

--------------------------------------------------------------------------------


 
Subsidiary so long as (1) no Event of Default under clause (a) or (b) of Article
VII shall have occurred and be continuing and (2) if any Event of Default other
than under clause (a) or (b) of Article VII shall have occurred and be
continuing (or shall result from the payment thereof), so long as the Required
Lenders shall not have given notice to FCX that such prepayments shall not be
permitted to be paid during the pendency of such Event of Default;
 
(vi)  prepayments of any Project Financing to the extent made by the applicable
Project Financing Subsidiary with cash from the operations of such Project
Financing Subsidiary;
 
(vii)  payments of Indebtedness (other than Indebtedness referred to in clause
(viii) below) that are not permitted by clauses (i)-(vi) of this Section 6.08(b)
if and to the extent that after giving effect to any such payments, the
Restricted Uses would not be greater than the Restricted Uses Basket; and
 
(viii)  payment of Indebtedness created under the Restated Credit Agreement and
the “Loan Documents” thereunder, provided that no Indebtedness may be prepaid
under the Restated Credit Agreement (A) at any time that any Loan or LC
Disbursement is outstanding and (B) if there is outstanding any Letter of Credit
or Letters Credit in an aggregate outstanding amount smaller than such
prepayment, unless such Letter of Credit or Letters of Credit are redesignated
as Letters of Credit under the Restated Credit Agreement in accordance with
Section 2.05(a)(iii).
 
(c)  Neither paragraph (a) nor paragraph (b) above shall prohibit any Restricted
Payment or payment of Indebtedness if after giving effect to such Restricted
Payment or payment of Indebtedness (i) no Term Loan is outstanding and (ii) the
sum of (A) the aggregate unused Revolving Commitments, (B) the aggregate unused
Commitments (as defined in the Restated Credit Agreement) and (C) Available
Domestic Cash shall be not less than $750,000,000.
 
(d)  Each of paragraph (a) and paragraph (b) above shall cease to be of effect
from and after the first date upon which the corporate credit ratings of FCX by
each of Moody’s and S&P are, respectively, Baa3 or better and BBB- or better.
 
SECTION 6.09.  Transactions with Affiliates.  (a)  The Borrower will not, nor
will it permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; provided that transactions involving payments or
transfers having a cumulative aggregate value of not more than $50,000,000 may
be other than on an arm’s-length basis so long as the board of directors of FCX
has determined the transaction is in the best interests of the Borrower,
(ii) transactions among the Borrower and its Restricted Subsidiaries and
(iii) any Restricted Payment permitted by Section 6.08.
 
(b)  PTFI will not make any contribution or transfer of the Contract of Work or
any rights thereunder to FCX, any Restricted Subsidiary or any other Affiliate.
 
SECTION 6.10.  Restrictive Agreements.  The Borrower will not, nor will it
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to
 
80

--------------------------------------------------------------------------------


 
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien to secure the Obligations, the Secured
Obligations and the FI Obligations (or any refinancing, restructuring or
replacement thereof (other than with subordinated Indebtedness)) upon any of its
property or assets; provided that (i) the foregoing shall not apply to
restrictions and conditions (A) imposed by applicable laws, rules or
regulations, (B) under the Loan Documents, (C) existing on the date hereof under
the Restated Credit Agreement (or the “Loan Documents” thereunder) or under the
Senior Notes Documents (or to restrictions and conditions contained in the
documentation for Indebtedness permitted to be incurred hereunder at the time
incurred that are no more restrictive than such restrictions and conditions
contained in the Senior Notes Documents) or (D) identified on Schedule 6.10 (but
shall apply to any amendment or modification expanding the scope of any such
restriction or condition), (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of any
asset or a Restricted Subsidiary pending such sale; provided such restrictions
and conditions apply only to the asset or Restricted Subsidiary that is to be
sold and such sale is permitted hereunder, (iii) the foregoing shall not apply
to restrictions and conditions imposed (A) by any agreement relating to any
Indebtedness permitted hereunder of any Restricted Subsidiary that is a Foreign
Subsidiary (other than a Loan Party) to the extent applicable to the assets of
such Foreign Subsidiary or any of its Foreign Subsidiaries, (B) by any joint
venture, partnership or similar arrangement to which any Restricted Subsidiary
is a party to the extent applicable to such joint venture, partnership or
similar arrangement or direct or indirect interests therein, (C) by any
Indebtedness permitted under Section 6.01(a)(ii) and any refinancing thereof
(but shall in the case of this clause (C) apply to any amendment or modification
expanding the scope of any such restriction or condition) or (D) in connection
with any Receivables Facility to the extent determined by the Borrower to be
necessary or desirable in connection with the implementation thereof, (iv) the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (B) restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by Section 6.01(a)(iv), (v), (xi) or (xii), or
refinancings thereof, if such restrictions or conditions apply only to the fixed
or capital assets the acquisition, construction or improvement of which was
financed with such Indebtedness (or the Indebtedness refinanced with such
Indebtedness), (C) customary provisions in leases restricting the assignment
thereof, and (D) restrictions imposed by Sections 7.2.5 and 7.3 of the
Participation Agreement, and (v) the foregoing shall not prohibit any such
agreement or other arrangement applicable to the granting after the Amendment
Effective Date of a Lien on any asset to secure the Obligations, the Secured
Obligations and the FI Obligations (or any refinancing, restructuring or
replacement thereof) that would permit such Lien subject only to the grant of an
equal and ratable Lien on such asset to secure the obligations under such
agreement or other arrangement.
 
SECTION 6.11.  Amendment of Material Documents.  (a)  The Borrower will not, nor
will it permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under, or terminate, suspend or enter into any agreement relating to,
(i) its certificate of incorporation, by-laws or other organizational documents,
(ii) the Senior Notes Documents or (iii) the Contract of Work, in each case that
could reasonably be expected to be adverse in any significant respect to the
interests or rights of the Lenders.
 
(b)  The Borrower will not, nor will it permit PTFI to, without the prior
approval of the Required Revolving Lenders, amend, modify or waive any of its
rights under the Restated Credit Agreement if the effect would be to reduce the
available Revolving Commitments (as defined in the Restated Credit Agreement).
 
81

--------------------------------------------------------------------------------


 
SECTION 6.12.  Fiscal Year.  The Borrower will not change its fiscal year to end
on any date other than December 31.
 
SECTION 6.13.  Designation of Unrestricted Subsidiaries.  (a)  The Borrower may
designate a Restricted Subsidiary (other than PD or PTFI) as an Unrestricted
Subsidiary (a “Designation”) only if:
 
(i)  such Subsidiary does not own any Equity Interests of any Restricted
Subsidiary;
 
(ii)  no Event of Default shall have occurred and be continuing at the time of
or after giving effect to such Designation;
 
(iii)  after giving effect to such Designation and any related Investment to be
made in such designated Subsidiary by the Borrower or any Restricted Subsidiary
(which shall in any event include an existing Investment in such Subsidiary
deemed to be equal to the net book value of such Subsidiary at the time it is
designated as an Unrestricted Subsidiary), (A) the Incurrence Test would be
satisfied and (B) either (x) the Unrestricted Subsidiary Investment Amount shall
not exceed 1% of Consolidated Total Assets, or (y) if the Unrestricted
Subsidiary Investment Amount shall exceed 1% of Consolidated Total Assets, or to
the extent resulting in the Unrestricted Subsidiary Investment Amount exceeding
1% of Consolidated Total Assets, such Designation and any related Investment
shall constitute a Restricted Use and the Restricted Uses shall not exceed the
Restricted Uses Basket; and
 
(iv)  the Borrower has delivered to the Administrative Agent (x) written notice
of such Designation and (y) a certificate, dated the effective date of such
Designation, of a Financial Officer stating that no Event of Default has
occurred and is continuing, specifying whether such Designation is made in
reliance on clause (x) or (y) of clause (B) of paragraph (iii) above and setting
forth reasonably detailed calculations demonstrating compliance with the
requirements of clauses (A) and (B) of paragraph (iii) above.
 
Upon the designation of any Restricted Subsidiary as an Unrestricted Subsidiary
pursuant to the terms hereof, provided after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, the Guarantee of such
Subsidiary shall automatically be released without any consent of the Required
Lenders; provided further, however, that no such Guarantee shall be released
unless each Ratable Guarantee by such Subsidiary shall be released upon the
release of such Guarantee of the Secured Obligations.
 
(b)  The Borrower may designate any Unrestricted Subsidiary as a Restricted
Subsidiary under this Agreement (an “RS Designation”) only if:
 
(i)  no Event of Default shall have occurred and be continuing at the time of or
after giving effect to such RS Designation and, after giving effect thereto, the
Incurrence Test would be satisfied; and
 
(ii)  all Liens on assets of such Unrestricted Subsidiary and all Indebtedness
of such Unrestricted Subsidiary outstanding immediately following the RS
Designation would, if initially incurred at such time, have been permitted to be
incurred pursuant to Sections 6.01 and 6.02 without reliance on
Section 6.01(a)(ii) or Section 6.02(c) or (g).
 
82

--------------------------------------------------------------------------------


 
Upon any such RS Designation with respect to an Unrestricted Subsidiary (i) the
Borrower and the Restricted Subsidiaries shall be deemed to have received a
return of their Investment in such Unrestricted Subsidiary equal to the lesser
of (x) the amount of the net book value of such Subsidiary immediately prior to
such RS Designation and (y) the fair market value (as reasonably determined by
the Borrower) of the net assets of such Subsidiary at the time of such RS
Designation and (ii) the Borrower and the Restricted Subsidiaries shall be
deemed to have a permanent Investment in an Unrestricted Subsidiary equal to the
excess, if positive, of the amount referred to in clause (i)(x) above over the
amount referred to in clause (i)(y) above.
 
(c)  Neither the Borrower nor any Restricted Subsidiary shall at any time
(x) provide a Guarantee of any Indebtedness of any Unrestricted Subsidiary,
(y) be directly or indirectly liable for any Indebtedness of any Unrestricted
Subsidiary or (z) be directly or indirectly liable for any other Indebtedness
which provides that the holder thereof may (upon notice, lapse of time or both)
declare a default thereon (or cause such Indebtedness or the payment thereof to
be accelerated, payable or subject to repurchase prior to its final scheduled
maturity) upon the occurrence of a default with respect to any other
Indebtedness that is Indebtedness of an Unrestricted Subsidiary, except in the
case of clause (x) or (y) to the extent permitted under Section  6.01 and
Section 6.04 hereof.  Except as provided in clause (b) above, each Designation
shall be irrevocable, and no Unrestricted Subsidiary may become a Restricted
Subsidiary, be merged with or into the Borrower or a Restricted Subsidiary or
liquidate into or transfer substantially all its assets to the Borrower or a
Restricted Subsidiary.
 
SECTION 6.14.  Total Leverage Ratio.  At any time when there is any outstanding
Revolving Exposure (other than outstanding Letters of Credit that have been
fully cash collateralized in accordance with Section 2.05(j)), the Borrower will
not, without the approval of the Required Revolving Lenders, permit the Total
Leverage Ratio on the last day of any fiscal quarter to exceed 5.0 to 1.0.
 
SECTION 6.15.  Total Secured Leverage Ratio.  At any time when there is any
outstanding Revolving Exposure (other than outstanding Letters of Credit that
have been fully cash collateralized in accordance with Section 2.05(j)), the
Borrower will not, without the approval of the Required Revolving Lenders,
permit the Total Secured Leverage Ratio on the last day of any fiscal quarter to
exceed 3.0 to 1.0.
 
SECTION 6.16.  Covenants with Respect to PTII.  FCX will not, except with the
prior written consent of the Required Lenders, cause or permit PTII to:
 
(a)  create, incur, assume or permit to exist any Indebtedness or Attributable
Debt;
 
(b)  issue any Equity Interests other than Equity Interests pledged to the
Secured Parties as represented by the Collateral Agent to secure the Secured
Obligations and the FI Obligations pursuant to a pledge agreement satisfactory
to the Collateral Agent;
 
(c)  create, incur, assume or permit to exist any Lien (other than nonconsensual
Permitted Encumbrances) on any property or asset now owned or hereafter acquired
by it, or assign or sell any income or revenues or rights in respect of any
thereof, except Liens created under or specifically required by the Loan
Documents securing some or all of the Obligations;
 
83

--------------------------------------------------------------------------------


 
(d)  purchase, hold, make or acquire any Investment in any other Person, or
purchase or otherwise acquire any assets of any other Person, except Investments
existing on the Effective Date;
 
(e)  sell, transfer, lease or otherwise dispose of any PTFI Shares other than in
a Qualifying PTFI Sale Transaction permitted hereby or a sale otherwise
permitted under Section 6.05(c)(ii);
 
(f)  conduct any business or operations other than acting as a holding company
for Investments owned by it on the Effective Date; or
 
(g)  liquidate, dissolve or merge or consolidate with or into any other Person
(other than PTFI);
 
provided, however, that this Section 6.16 shall cease to be applicable at such
time, if any, as PTII merges with and into PTFI.
 
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
 
(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
 
(d)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or 5.04 (with respect to the existence of
the Borrower) or in Article VI; provided that any breach of a Financial Covenant
shall not constitute an Event of Default in respect of the Term Loans unless and
until the earlier of (i) the date that is 60 days after the delivery of the
financial statements under Section 5.01(a) or (b) in respect of the financial
period as of the end of which such Financial Covenant is breached and (ii) the
date on which the Administrative Agent or the Required Revolving Lenders first
exercises any remedy under this Article VII in respect of such breach; and
provided further that any Event of Default under a Financial Covenant may be
waived, amended or
 
84

--------------------------------------------------------------------------------


 
otherwise modified from time to time by the Required Revolving Lenders pursuant
to Section 9.02;
 
(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
 
(f)  (i) an “Event of Default” shall exist under the Restated Credit Agreement
(other than such an “Event of Default” under section 6.14 or 6.15 thereof which
shall not constitute an Event of Default in respect of the Term Loans unless and
until the earlier of (A) the date that is 60 days after the delivery of the
financial statements under Section 5.01(a) or (b) in respect of the financial
period as of the end of which such section is breached and (B) the date on which
the Administrative Agent or the Required Lenders under the Restated Credit
Agreement first exercise any remedy under article VII of the Restated Credit
Agreement in respect of such breach); (ii) default shall be made with respect to
any Material Indebtedness if the effect of any such default shall be to
accelerate, or to permit the holder or obligee of any such Material Indebtedness
(or any trustee on behalf of such holder or obligee) to accelerate, the stated
maturity of such Material Indebtedness or, in the case of Hedging Agreements,
require the payment of any net termination value in respect thereof or, in the
case of Project Financings, permit foreclosure upon, or require FCX or any
Restricted Subsidiary to repurchase the related Project Financing Assets; or
(iii) any amount of principal or interest of any Material Indebtedness or any
payment under a Hedging Agreement constituting Material Indebtedness, in each
case regardless of amount, shall not be paid when due, whether at maturity, by
acceleration or otherwise (after giving effect to any period of grace specified
in the instrument evidencing or governing such Material Indebtedness);
 
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Subsidiary Guarantor or any other Restricted
Subsidiary that is a Significant Subsidiary (each, a “Material Company”) or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Material Company or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(h)   any Material Company shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Material Company or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, or (v) make a general assignment for the benefit of creditors;
 
85

--------------------------------------------------------------------------------


 
(i)  any Material Company shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
 
(j)  one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Restricted Subsidiary to enforce any
such judgment;
 
(k)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
 
(l)  any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and, to the extent
contemplated by the applicable Security Document, perfected Lien on any material
amount of Collateral, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable asset in a transaction permitted under the Loan Documents or (ii) as
a result of the failure of the Collateral Agent to maintain possession of any
stock certificates, promissory notes or other instruments delivered to it under
any Security Document;
 
(m)  any Guarantee under any Loan Document shall cease to be, or shall be
asserted by any Loan Party in writing not to be, a valid and enforceable
Guarantee;
 
(n)   any Governmental Authority shall condemn, seize, nationalize, assume the
management of, or appropriate any material portion of the property, assets or
revenues of the Borrower or any Restricted Subsidiary (either with or without
payment of compensation); or
 
(o)  a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, in the case of any Event of Default arising
from a breach of a Financial Covenant, at the request of the Required Revolving
Lenders and only with respect to the Revolving Commitments and Revolving
Exposures) shall, by notice to the Borrower, take any or all of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and (iii) exercise any or all the
remedies then available under the Security Documents; and in case of any event
with respect to the Borrower described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations
 
86

--------------------------------------------------------------------------------


 
of the Borrower accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
 
 
ARTICLE VIII
 
The Agents
 
Each of the Lenders, the Agents and the Issuing Banks hereby irrevocably
appoints (a) JPMCB as Administrative Agent under this Agreement and the other
Loan Documents, (b) JPMCB as Collateral Agent for the Lenders, the Agents and
the Issuing Banks under this Agreement and the other Loan Documents, and
(c) Merrill Lynch, Pierce, Fenner & Smith Incorporated as the Syndication Agent
for the Lenders, the Agents and the Issuing Banks under this Agreement and the
other Loan Documents.  Each Lender, each Agent and each Issuing Bank confirms
and agrees to be bound by the terms of the Loan Documents.  Each Lender, each
Agent and each Issuing Bank authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to the applicable Agent by
the terms of the applicable Loan Documents, together with such actions and
powers as are reasonably incidental thereto.  Neither the Syndication Agent nor
any Documentation Agent, in its capacity as such, shall have any
responsibilities or authority under this Agreement or the other Loan Documents.
 
Each of the Lenders serving as the Administrative Agent, the Collateral Agent
and the Syndication Agent shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the applicable Agent or Agent under the Restated Credit Agreement or the Loan
Documents thereunder, and each of such Lenders and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder or thereunder.
 
No Agent shall have any duties or obligations except those expressly set forth
in the applicable Loan Documents.  Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders or Secured Parties as shall be necessary under the
circumstances as provided in Section 9.02 or the applicable Loan Document), and
(c) except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose, or shall be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity under the Loan Documents, the Restated Credit
Agreement or the Loan Documents thereunder.  No Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or wilful misconduct.  No Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and no Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any
 
87

--------------------------------------------------------------------------------


 
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.
 
Without limiting the generality of the foregoing, the Administrative Agent and
the Collateral Agent are hereby expressly authorized to execute any and all
documents (including releases) with respect to the collateral under the Security
Documents and to carry out the rights of the secured parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents.  In addition, each Lender, each Agent and
each Issuing Bank hereby irrevocably authorizes and directs the Administrative
Agent and the Collateral Agent to enter, on behalf of each of them, into the
Security Documents and agrees to be bound by the terms of the Security
Documents.  Each Lender, each Agent and each Issuing Bank hereby irrevocably
authorizes and directs the Administrative Agent and the Collateral Agent, as
applicable, to enter into amendments from time to time to the Security Documents
or take any other action for the purpose of naming as Secured Parties thereunder
(i) Lenders that become parties to this Agreement after the Effective Date
and/or (ii) Lender Affiliates that become counterparties to Hedging Agreements,
the obligations under which are secured by the Security Documents.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the applicable
Agent.  Each Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
 
No Agent shall commence any litigation in the name of, or on behalf of, any
Lender without the prior consent of such Lender; provided, however, that
notwithstanding the foregoing, in the event that any Agent commences any
litigation at the direction of the Required Lenders, any Lender that shall not
have consented thereto shall remain liable for its pro rata share of the costs
and expenses of such Agent pursuant to the provisions of this Agreement.
 
The Syndication Agent and, subject to the appointment and acceptance of a
successor as provided in this paragraph, any other Agent may resign at any time
by notifying the Lenders and the Borrower.  Upon any such resignation by the
Administrative Agent or the Collateral Agent, the Required Lenders shall have
the right,
 
88

--------------------------------------------------------------------------------


 
in consultation with the Borrower, to appoint a successor Administrative Agent
or Collateral Agent (subject to the approval of the Required Lenders under the
Restated Credit Agreement), as the case may be.  If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent or Collateral Agent, as the case may be, which shall be a
bank with an office in New York, New York, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as Administrative Agent or
Collateral Agent, as the case may be, hereunder by a successor, such successor
Administrative  Agent or Collateral Agent, as applicable, shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After any Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as an Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.
 
The obligations of the Administrative Agent, Collateral Agent and the
Syndication Agent shall be separate and several and none of them shall be
responsible or liable for the acts or omissions of any other, except, to the
extent that any such Agent serves in more than one agency capacity, such Agent
shall be responsible for the acts and omissions relating to each such agency
function.
 
Without the prior written consent of the Required Lenders but subject to
Section 9.02(b), the Administrative Agent and the Collateral Agent will not,
except as contemplated by this paragraph, consent to any modification,
supplement or waiver of any Security Document.  Notwithstanding any other
provision of this Article VIII, the Administrative Agent and the Collateral
Agent will, at the request of FCX, release (or subordinate such interest) from
the Security Documents (and enter into an amendment to any applicable Security
Document and execute such other instruments as may be necessary in connection
therewith), any interest of the Administrative Agent or the Collateral Agent, as
applicable, upon receipt by the Administrative Agent of a certificate from a
Financial Officer of FCX specifying the asset to be released and the related
transaction and certifying that after giving effect thereto, no Event of Default
shall occur or be continuing, specific assets (which may either be released from
the Lien of the Security Documents or excluded from the after-acquired property
clauses of the Security Documents) as required to be released to allow sales,
transfers or other dispositions, secured financings, capital leases and sale
leaseback transactions and pledges of assets expressly permitted hereby.  In
addition, upon consummation of a Project Financing by a Project Financing
Subsidiary, to the extent releases are requested in a certificate from a
Financial Officer of FCX, which certificate shall certify that after giving
effect to such releases no Event of Default shall occur or be continuing and
that such releases are in
 
89

--------------------------------------------------------------------------------


 
conformity with clause (D) of the Collateral and Guarantee Requirement, such
Project Financing Subsidiary and, if applicable, its parent shall automatically
be released from its Guarantee and the pledge of the Equity Interests in such
Project Financing Subsidiary shall be released.  It is understood and agreed
that releases in connection with this paragraph shall not require any further
consent of the Required Lenders.
 
By acceptance of the benefits of the Security Documents, the holders of the
Secured Obligations (as defined in the Atlantic Copper Pledge Agreement referred
to below) hereby expressly and irrevocably appoint JPMCB as Collateral Agent
under the Atlantic Copper Pledge Agreement and such holders hereby expressly and
irrevocably authorize the Collateral Agent to accept and cancel, in their name
and on their behalf, a pledge (including its novations) over the shares
representing 65% of the share capital of Atlantic Copper S.A. (“Atlantic
Copper”), a company (sociedad anónima) incorporated and existing under the laws
of the Kingdom of Spain, having its registered office at Avenida Francisco
Montenegro s/n, 21007, Huelva, Spain, and Tax Identification Number (C.I.F.)
A-79110482, as security for the Secured Obligations (as so defined) (the “Pledge
of Atlantic Copper Shares”), and, in particular, but not exclusively, (i) to
execute one or more pledge agreements (collectively, the “Atlantic Copper Pledge
Agreement”), as well as any subsequent novations thereof, inter alia, over the
shares of Atlantic Copper owned by Freeport-McMoRan Spain Inc. representing,
from time to time, 65% of the share capital of Atlantic Copper on the terms and
conditions that the Collateral Agent may deem appropriate; (ii) to appear before
a Notary Public and execute, on the terms the Collateral Agent deems
appropriate, the granting of any ratification, amendment, confirmation,
supplement, novation or cancellation of the document or documents by virtue of
which the Pledge of Atlantic Copper Shares is created; (iii) to carry out
whatever actions and legal proceedings the Collateral Agent may deem appropriate
for the enforcement of the Pledge of Atlantic Copper Shares in accordance with
the terms of the applicable Loan Documents; (iv) to carry out, as well, all
related or complementary acts needed in order to fully execute the mandate
received, and in particular, grant amendment documents and to do all other
things, to enter into all other agreements and to make all other statements
necessary or useful in connection with the above mentioned performances; and (v)
to make any payment of any reasonable expenses and fees, including legal and
notarial fees.
 
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)  if to the Borrower, to it at Freeport-McMoRan Copper & Gold Inc., One N.
Central Avenue, Phoenix, AZ  85004, Attention of Treasurer (Telecopy No. (602)
366-7322);
 
(ii)  if to the Administrative Agent or the Collateral Agent, to JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 1111 Fannin Street, 10th Floor,
Houston, Texas 77002, Attention of Ms. Sylvia Trevino (Telecopy No. (713)
750-2932), with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue,
 
90

--------------------------------------------------------------------------------


 
New York, New York 10017, Attention of James Ramage  (Telecopy No. (212)
270-5100);
 
(iii)  if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas 77002, Attention
of Ms. Sylvia Trevino (Telecopy No. (713) 750-2932), with a copy to the
Administrative Agent as provided under clause (ii) above;
 
(iv)  if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower, with a copy
to the Administrative Agent as provided under clause (ii) above; and
 
(v)  if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b)  Notices and other communications to the Lenders hereunder may be delivered
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by any Agent, any
Lender or any Issuing Bank in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Lenders and the Issuing Banks hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance, amendment, extension or renewal of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether any Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b)  Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce or forgive the principal amount of
any Loan or LC Disbursement or reduce the rate of
 
91

--------------------------------------------------------------------------------


 
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any
Loan, or the date of any scheduled payment of the principal amount of any Term
Loan under Section 2.09, or the required date of reimbursement of any LC
Disbursement under Section 2.05, or any date for the payment of any interest or
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.17(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or “Required Revolving Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be) (it being
understood that, with the consent of the Required Lenders or Required Revolving
Lenders, as the case may be, additional extensions of credit or revolving
commitments pursuant to this Agreement may be included in the determination of
the Required Lenders or Required Revolving Lenders, as the case may be, on
substantially the same basis as the Term Loans and Revolving Commitments on the
date hereof), (vi) release all or substantially all the Guarantors from their
Guarantee under the Loan Documents or limit the liability of all or
substantially all the Guarantors in respect of such Guarantees, without the
written consent of each Lender, (vii) release all or substantially all the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender, or (viii) change any provisions of any Loan Document in a manner
that by its terms adversely affects the rights in respect of Collateral or
payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
affected Class; provided further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of any Agent, any Issuing Bank or the
Swingline Lender without the prior written consent of such Agent, such Issuing
Bank or the Swingline Lender, as the case may be; (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time; (C) if
the terms of any waiver, amendment or modification of any Loan Document provide
that any Class of Loans (together with all accrued interest thereon and all
accrued fees payable with respect to the Commitments of such Class) will be
repaid or paid in full, and the Commitments of such Class (if any) terminated,
as a condition to the effectiveness of such waiver, amendment or modification,
then so long as the Loans of such Class (together with such accrued interest and
fees) are in fact repaid or paid and such Commitments are in fact terminated, in
each case prior to or substantially simultaneously with the effectiveness of
such amendment, then such Loans and Commitments shall not be included in the
determination of the Required Lenders with respect to such amendment; and (D) no
amendment, modification, waiver of or consent with respect to any of the terms
and provisions (and related definitions to the extent applicable to the
Financial Covenants) of the Financial Covenants, the provisos to paragraph (d)
of Article VII or the parenthetical reference to the Financial Covenants in the
then clause at the end of Article VII shall be effective without the written
consent of the Required Revolving Lenders and, in the case of the Financial
Covenants and the related definitions to the extent applicable to the Financial
Covenants, any such amendment, supplement,
 
92

--------------------------------------------------------------------------------


 
 modification or waiver shall be effective with the written consent of only the
Required Revolving Lenders (or the Administrative Agent with the prior written
consent thereof), on the one hand, and the Borrower, on the other
hand.  Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (1) by the terms of such agreement any
remaining Commitment and/or Revolving Exposure of each Lender not consenting to
the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (2) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower agrees to
pay (i) all reasonable out-of-pocket expenses incurred by each Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for each Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by each Issuing Bank in
connection with the issuance, amendment, extension or renewal of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by any Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for any Agent, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)  The Borrower agrees to indemnify each Agent, each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Effective Date Transactions or the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, other than losses, claims,
damages, liabilities and related costs and expenses arising from a release of
Hazardous Materials or Environmental Liability (except releases of Hazardous
Materials or Environmental Liabilities actually caused by the Borrower or any of
its Subsidiaries or any of their respective tenants, contractors or agents) to
the extent (and only to the extent) first occurring and first existing after
title to the relevant real property or facility is vested in any Agent or Lender
or other party after the completion of foreclosure proceedings or the granting
of a deed-in-lieu of foreclosure or similar transfer of title, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any
 
93

--------------------------------------------------------------------------------


 
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.
 
(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent under paragraph (a) or (b) of this Section (but without
affecting the Borrower’s obligations thereunder), each Lender severally agrees
to pay to the applicable Agent such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent in its capacity as such.  For
purposes of the immediately preceding sentence, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures, outstanding Term Loans and unused Revolving Commitments at the
time.  To the extent that the Borrower fails to pay any amount required to be
paid by it to any Issuing Bank under paragraph (a) or (b) of this Section (but
without affecting the Borrower’s obligations thereunder), each Revolving Lender
severally agrees to pay to the applicable Issuing Bank such Revolving Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Issuing
Bank in its capacity as such.  For purposes of the immediately preceding
sentence, a Revolving Lender’s “pro rata share” shall be determined based upon
its share of the sum of the total Revolving Exposures and unused Revolving
Commitments at the time.  The obligations of the Lenders under this paragraph
(c) are subject to the last sentence of Section 2.02(a) (which shall apply
mutatismutandis to the Lenders’ obligations under this paragraph (c)).  If any
action, suit or proceeding arising from any of the foregoing is brought against
any Lender, any Agent, any Issuing Bank or other Person indemnified or intended
to be indemnified pursuant to this Section 9.03, FCX, to the extent and in the
manner directed by such indemnified party, will resist and defend such action,
suit or proceeding or cause the same to be resisted and defended by counsel
designated by FCX (which counsel shall be satisfactory to such Lender, such
Agent, such Issuing Bank or other Person indemnified or intended to be
indemnified).  If FCX shall fail to do any act or thing which it has covenanted
to do hereunder or any representation or warranty on the part of FCX contained
in this Agreement shall be breached, any Lender, any Issuing Bank or any Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend its funds for such purpose.  Any and all amounts
so expended by any Lender, any Issuing Bank or any Agent shall be repayable to
it by FCX immediately upon such Person’s demand therefor.
 
(d)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Effective Date
Transactions, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
(e)  All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.
 
94

--------------------------------------------------------------------------------


 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
or LC Exposure and the Loans at the time owing to it) with the prior consent
(such consent not to be unreasonably withheld or delayed) of:
 
(A)  in the case of assignments of Revolving Commitments or Revolving Exposures,
the Borrower, the Swingline Lender and each Principal Issuing Bank; provided
that no consent of the Borrower shall be required for an assignment to a
Revolving Lender or to an Affiliate of a Revolving Lender having credit ratings
equal to or better than the credit ratings of such Revolving Lender, or, if an
Event of Default under clause (a), (b), (g) or (h) of Article VII has occurred
and is continuing, any other assignee; and
 
(B)  the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Term Loan or Term Commitment to
an assignee that is a Lender, an Affiliate of a Lender or an Approved Fund.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (g) or (h) of Article VII has occurred and is continuing; and
providedfurther that simultaneous assignments in respect of a Lender and its
Approved Funds shall be aggregated for purposes of such requirement;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause (B) shall not be construed to prohibit
 
95

--------------------------------------------------------------------------------


 
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, payable by either the assignee or the assignor
(provided that only one such fee shall be payable in respect of simultaneous
assignments by a Lender and its Approved Funds);
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
by Section 2.16(f); and
 
(E) no assignee shall be entitled to claim compensation which it would as of the
effective date of its assignment have been entitled to claim under Section 2.14
(other than paragraph (b) thereof) or 2.16 which the applicable assignor would
not have been entitled to claim as of such effective date, unless such
assignment is made with the Borrower’s prior written consent.
 
For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:
 
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
 
“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Agents, the Issuing Banks and the Lenders may
treat each Person whose name is
 
96

--------------------------------------------------------------------------------


 
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Agent, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(vi) At the request of the Borrower, the Administrative Agent or the assignee
under an Assignment and Assumption, the Borrower, each applicable Agent and such
assignee shall enter into any amendments to the Security Documents or take any
other actions for the purpose of naming such assignee as a Secured Party
thereunder.
 
(c)  (i) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment or LC Exposure and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrower, the
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) such Lender will continue to give
prompt attention to and process (including, if required, through discussions
with Participants) requests for waivers or amendments hereunder.  Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
 
(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.14 (other than paragraph (b) thereof) or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16(f) as though it were a Lender.
 
97

--------------------------------------------------------------------------------


 
(d)  Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  Execution of the
Amendment Agreement shall be deemed to be execution of this Agreement.  The
Amendment Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the Amendment Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to any Agent constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Subject to Section 4.01, the amendment
and restatement of this Agreement contemplated by the Amendment Agreement shall
become effective as provided in the Amendment Agreement, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of the Amendment Agreement by telecopy or electronic transmission shall be
effective as delivery of a manually executed counterpart of the Amendment
Agreement.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand,
 
98

--------------------------------------------------------------------------------


 
provisional or final, in whatever currency) at any time held and other
obligations at any time owing (although such obligations may be unmatured) by
such Lender or Issuing Bank or Affiliate to or for the credit or the account of
the Borrower against any of and all the obligations then due of the Borrower now
or hereafter existing under this Agreement.  The applicable Lender or Issuing
Bank shall notify the Borrower and the Administrative Agent of such setoff and
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section.  The rights of each Lender, each Issuing Bank and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, Issuing Bank and Affiliates may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process;
Sovereign Immunity.  (a)  This Agreement shall be construed in accordance with
and governed by the law of the State of New York.
 
(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
 
(c)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO
 
99

--------------------------------------------------------------------------------


 
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, trustees, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any other Loan Party and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section, “Information” means all information received from
or on behalf of the Borrower relating to the Borrower or its business, other
than any such information that is available to any Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan or LC Disbursement or
participation therein hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or LC
Disbursement or participation therein but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or LC Disbursements or
participations therein or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount,
 
100

--------------------------------------------------------------------------------


 
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
 
SECTION 9.14.  Judgment Currency.  The specification of payment in dollars and
in New York City, New York, with respect to amounts payable to any Lender (or
permitted assignee or Participant), any Agent or any Issuing Bank hereunder and
under the other Loan Documents is of the essence, and dollars shall be the
currency of account in all events.  The payment obligations of the Borrower
under this Agreement or any other Loan Document shall not be discharged by an
amount paid by the Borrower in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to dollars and transfer to New York City under normal banking
procedures does not yield the amount of dollars in New York City due
hereunder.  If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in dollars into another currency (the
“second currency”), the rate of exchange which shall be applied shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase dollars with the second currency on the Business Day next
preceding that on which such judgment is rendered.  The obligation of the
Borrower in respect of any such sum due from the Borrower to any Agent, any
Issuing Bank or any Lender (or permitted assignee or Participant) hereunder or
under any other Loan Document (an “entitled person”) shall, notwithstanding the
rate of exchange actually applied in rendering such judgment, be discharged only
to the extent that on the Business Day following receipt by such entitled person
of any sum adjudged to be due hereunder or under any other Loan Document in the
second currency such entitled person may in accordance with normal banking
procedures purchase in the free market and transfer to New York City dollars
with the amount of the second currency so adjudged to be due; and the Borrower
hereby agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such entitled person against, and to pay such entitled person on
demand, in dollars in New York City, the difference between the sum originally
due to such entitled person from the Borrower in dollars and the amount of
dollars so purchased and transferred.
 
SECTION 9.15.  [intentionally omitted]
 
SECTION 9.16.  Patriot Act.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.  The Borrower agrees to provide the
Lenders, upon request, with all documentation and other information required
from time to time to be obtained by the Lenders pursuant to applicable “know
your customer” and anti-money laundering rules and regulations, including
the Patriot Act.
 
SECTION 9.17.  No Fiduciary Relationship.  The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agents, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.
 
101

--------------------------------------------------------------------------------


 
SECTION 9.18.  Release of Liens and Guarantees; Rejurisdictioning of
PTFI.  (a)  A Subsidiary Guarantor shall automatically be released from its
obligations under the Loan Documents and all security interests in the
Collateral of such Subsidiary Guarantor, and in the Equity Interests in such
Subsidiary Guarantor, shall be automatically released upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders (or such greater number of Lenders as may be
required under Section 9.02) shall have consented to such transaction and the
terms of such consent did not provide otherwise.  Upon any sale or other
transfer by any Subsidiary Guarantor (other than to FCX or any other Subsidiary)
of any Collateral that is permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
granted under any Loan Document in any Collateral pursuant to Section 9.02 of
this Agreement, the security interest in such Collateral shall be automatically
released.  In connection with any termination or release pursuant to this
Section, the Collateral Agent shall promptly execute and deliver to any
Subsidiary Guarantor, at such Subsidiary Guarantor’s expense, all documents that
such Subsidiary Guarantor shall reasonably request to evidence such termination
or release.
 
(b)  Subject to paragraph (e) below, at any time when the corporate credit
ratings of FCX by each of Moody’s and S&P at such time are, respectively, Baa3
or better and BBB- or better, upon written notice from the Borrower and at the
Borrower’s expense, the Collateral Agent shall terminate and release all the
Collateral under the Security Documents (but not, unless specifically requested
by the Borrower in such notice, any Collateral under the FI Security Documents)
and the Collateral Agent shall promptly execute and deliver all documents that
the Borrower shall reasonably request to evidence such termination or release.
 
(c)  Notwithstanding any provision of any Loan Document to the contrary, PTFI
may elect to effect a transaction in which it will cease to be domesticated
under the laws of Delaware as a corporation and shall become solely a limited
liability company organized under the laws of the Republic of Indonesia.
 
(d)  Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Collateral Agent.
 
(e)  Notwithstanding any provision to the contrary herein or in any other Loan
Document, no Guarantee shall be released unless each Ratable Guarantee by the
applicable Loan Party shall be released upon the release of such Loan Party’s
Guarantee of the Secured Obligations.
 
(f)  Upon the occurrence of the Amendment Effective Date, the pledge of the PTII
Shares granted under the Third Amended and Restated FCX/ISI Pledge Agreement
(PTII Shares) shall terminate and be released, and the Administrative Agent and
the Collateral Agent are fully authorized to and shall promptly execute and
deliver all documents that the Borrower shall reasonably request to evidence
such termination or release.
 
SECTION 9.19.  Non-Public Information.  (a)  Each Lender acknowledges that all
information furnished to it pursuant to this Agreement from the Borrower or on
its behalf and relating to the Borrower, the Subsidiaries or its or their
respective businesses may include material non-public information concerning the
Borrower and the Subsidiaries or its or their securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle
 
102

--------------------------------------------------------------------------------


 
such material non-public information in accordance with the procedures and
applicable law, including Federal and state securities laws.
 
(b)  All such information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and the
Subsidiaries and its and their securities.  Accordingly, each Lender represents
to the Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.
 

103

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


                                                    FREEPORT-MCMORAN COPPER &
GOLD INC.,
                                               by________________________
     
Name: Kathleen L. Quirk
 
Title: Senior Vice President, Chief Financial Officer and Treasurer








      


--------------------------------------------------------------------------------



                                                    JPMORGAN CHASE BANK, N.A.,
                                                    individually and as
Administrative Agent,
                                                    Issuing Bank and Collateral
Agent,
                                                by________________________
     
Name:
 
Title:




      


--------------------------------------------------------------------------------





                                                  MERRILL LYNCH, PIERCE, FENNER
&
                                                 SMITH INCORPORATED, as
Syndication
                                                 Agent,
                                               by ___________________________
     
Name:
 
Title:




      


--------------------------------------------------------------------------------



                                                 LENDER SIGNATURE PAGE TO
                                                 FREEPORT-MCMORAN COPPER &
                                                 GOLD INC. AMENDED AND
                                                 RESTATED CREDIT AGREEMENT
   
                                             by______________________________
     
Name:
 
Title:



 
                                                For any Lender requiring a
second signature line:
                                              by
 ________________________________      
Name:
 
Title:



 

      


--------------------------------------------------------------------------------



